






636,500 Shares


of


Common Stock

BG STAFFING, INC.
PLACEMENT AGENT AGREEMENT
May 4, 2015
Taglich Brothers, Inc.
275 Madison Avenue, Suite 1618
New York, NY 10016


Ladies and Gentlemen:
1.INTRODUCTION. BG Staffing, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the purchasers, pursuant to the terms of this
Placement Agent Agreement (this “Agreement”) and the Subscription Agreements in
the form of Exhibit A attached hereto (the “Subscription Agreements”) entered
into with the purchasers identified therein (each a “Purchaser” and
collectively, the “Purchasers”), up to an aggregate of 636,500 shares (the
“Shares”) of common stock, par value $0.01 per share (the “Common Stock”), of
the Company, at one or more closings (each a “Closing”) and the first such
Closing referred to herein as the “Initial Closing”). The Company hereby
confirms its agreement with Taglich Brothers, Inc. (the “Placement Agent”) to
act as Placement Agent in accordance with the terms and conditions hereof.
2.AGREEMENT TO ACT AS PLACEMENT AGENT; PLACEMENT OF SECURITIES.
2.1    The Company has authorized and hereby acknowledges that the Placement
Agent has acted as its exclusive agent to solicit offers for the purchase of all
or part of the Shares from the Company in connection with the proposed offering
of the Shares (the “Offering”). Until the Closing Date (as defined in Section 4
hereof) or earlier upon the termination of this Agreement pursuant to Section
10, the Company shall not, without the prior written consent of the Placement
Agent, solicit or accept offers to purchase the Shares otherwise than through
the Placement Agent.
2.2    On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Company agrees to issue and sell to the public through the
Placement Agent, acting as agent, and the Placement Agent agrees to offer and
sell the Shares for the Company on a “best efforts” basis pursuant to this
Agreement. The Placement Agent shall use commercially reasonable efforts to
assist the Company in obtaining performance by each Purchaser whose offer to
purchase Shares was solicited by the Placement Agent and accepted by the
Company, but the Placement Agent shall not, except as otherwise provided in this
Agreement, be obligated to disclose the identity of any potential purchaser or
have any liability to the Company in the event any such purchase is not
consummated for any reason. Under no circumstances will the Placement Agent be
obligated to underwrite or purchase any Shares for its own account and, in
soliciting purchases of Shares, the Placement Agent acted and is acting solely
as the Company’s agent and not as principal. Notwithstanding the foregoing and
except as otherwise provided in Section 2.3, it is understood and agreed that
the Placement Agent

{00044218.DOCX;1}    
        

--------------------------------------------------------------------------------



(or its affiliates) may, solely at its discretion and without any obligation to
do so, purchase Shares as principal.
2.3    Subject to the provisions of this Section 2, offers for the purchase of
Shares were solicited by the Placement Agent as agent for the Company at such
times and in such amounts as the Placement Agent deemed advisable. The Placement
Agent shall communicate to the Company, orally or in writing, each reasonable
offer to purchase Shares received by it as agent of the Company. The Company
shall have the sole right to accept offers to purchase the Shares and may reject
any such offer, in whole or in part. The Placement Agent shall have the right,
in its discretion reasonably exercised, without notice to the Company, to reject
any offer to purchase Shares received by it, in whole or in part, and any such
rejection shall not be deemed a breach of this Agreement.
2.4    The Shares are being sold to the Purchasers at a price of $11.00 per
Share. The purchases of the Shares by the Purchasers shall be evidenced by the
execution of Subscription Agreements by each of the Purchasers and the Company.
2.5    As compensation for services rendered, on a Closing Date (as defined in
Section 4 hereof), the Company shall pay to the Placement Agent by wire transfer
of immediately available funds to an account or accounts designated by the
Placement Agent, an aggregate amount equal to six percent (6%) of the gross
proceeds received by the Company from the sale of the Shares on such Closing
Date from Purchasers solicited by, or introduced to the Company by, the
Placement Agent (the “Placement Fee”). The Placement Agent and QIU agree that
the foregoing compensation, together with any compensation payable to the QIU
under Section 9 hereof and any expense reimbursement payable to the Placement
Agent and the QIU hereunder, constitutes all of the compensation that the
Placement Agent and QIU are entitled to receive in connection with the offering
contemplated hereby.
3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to, and agrees with, the Placement Agent and the Purchasers as follows;
any references to the “Company” shall include any and all subsidiaries (as
defined in Section 16 hereof) of the Company unless the context otherwise
requires:
(a)    The Company has prepared and filed in conformity with the requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”) a “shelf” Registration
Statement (as hereinafter defined) on Form S-3 (File No. 333-201178), which
became effective as of January 7, 2015 (the “Effective Date”), including a base
prospectus relating to the securities registered pursuant to such Registration
Statement (the “Base Prospectus”), and such amendments and supplements thereto
as may have been required on or prior to the date of this Agreement. The term
“Registration Statement” as used in this Agreement means the aforementioned
registration statement, at the time of effectiveness of the registration
statement or any part thereof for purposes of Section 11 of the Securities Act
(including the Base Prospectus and all exhibits, financial schedules and all
documents and information deemed to be a part of the Registration Statement at
the effective time thereof pursuant to Rules 430A, 430B and 430C of the Rules
and Regulations). The Registration Statement is effective under the Securities
Act and no stop order preventing or suspending the effectiveness of the
Registration Statement or suspending or preventing the use of the Prospectus has
been issued by the Commission and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the
Commission. The Company, if required by the Rules and Regulations of the
Commission, will file

{00044218.DOCX;1}    2    

--------------------------------------------------------------------------------



the Prospectus (as defined below), with the Commission pursuant to Rule 424(b)
of the Rules and Regulations. The term “Prospectus” as used in this Agreement
means the Base Prospectus and prospectus supplement, in the form in which they
are to be filed with the Commission pursuant to Rule 424(b) of the Rules and
Regulations, or, if the prospectus or prospectus supplement is not to be filed
with the Commission pursuant to Rule 424(b), then the prospectus in the form
included as part of the Registration Statement as of the Effective Date, except
that if any revised prospectus or prospectus supplement shall be provided to the
Placement Agent by the Company for use in connection with the offering and sale
of the Shares which differs from such prospectus or prospectus supplement
(whether or not such revised prospectus or prospectus supplement is required to
be filed by the Company pursuant to Rule 424(b) of the Rules and Regulations),
the term “Prospectus” shall refer to such revised prospectus or prospectus
supplement, as the case may be, from and after the time it is first provided to
the Placement Agent for such use. Any preliminary prospectus or prospectus
subject to completion included in the Registration Statement or filed with the
Commission pursuant to Rule 424 of the Rules and Regulations is hereafter called
a “Preliminary Prospectus.” Any reference herein to the Registration Statement,
any Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 which were filed under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), on or before the last to occur of the Effective Date, the
date of the Preliminary Prospectus, or the date of the Prospectus, and any
reference herein to the terms “amend,” “amendment,” or “supplement” with respect
to the Registration Statement, any Preliminary Prospectus or the Prospectus
shall be deemed to refer to and include (i) the filing of any document under the
Exchange Act after the Effective Date, the date of such Preliminary Prospectus
or the date of the Prospectus, as the case may be, which is incorporated by
reference and (ii) any such document so filed.
(b)    As of the Applicable Time (as defined below) and as of the Closing Date,
neither (i) any General Use Free Writing Prospectus (as defined below) issued at
or prior to the Applicable Time, and the Pricing Prospectus (as defined below)
and the information included on Schedule A hereto, all taken together
(collectively, the “General Disclosure Package”) nor (ii) any individual Limited
Use Free Writing Prospectus (as defined below), included or will include, any
untrue statement of a material fact or omitted or as of the Closing Date will
omit, to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Company makes no representations or
warranties as to information contained in or omitted from the foregoing, in
reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agent’s
Information (as defined in Section 18). As used in this paragraph (b) and
elsewhere in this Agreement:
“Applicable Time” means 4:30 p.m., New York time, on the date of this Agreement.
“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations relating to the Shares in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Rules and Regulations.

{00044218.DOCX;1}    3    

--------------------------------------------------------------------------------



“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus and that is identified on
Schedule A to this Agreement
“Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.
(c)    No order preventing or suspending the use of any Preliminary Prospectus,
any Issuer Free Writing Prospectus or the Prospectus relating to the Offering
has been issued by the Commission, and no proceeding for that purpose or
pursuant to Section 8A of the Securities Act has been instituted or threatened
by the Commission, and each Preliminary Prospectus, at the time of filing
thereof, conformed in all material respects to the requirements of the
Securities Act and the Rules and Regulations, and did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from any Preliminary Prospectus, in reliance upon, and
in conformity with, written information furnished to the Company by the
Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 18).
(d)    The Company was at the time of the filing of the Registration Statement
eligible to use Form S-3. As of the date of this Agreement and at the Closing
Date, the Company is eligible to use Form S-3, including the transaction
requirements with respect to the aggregate market value of securities being sold
pursuant to this Offering and during the twelve (12) months prior to this
Offering, in accordance with General Instruction I.B.6 of Form S-3.
(e)    At the time the Registration Statement became effective, at the date of
this Agreement and at the Closing Date, the Registration Statement conformed and
will conform in all material respects to the requirements of the Securities Act
and the Rules and Regulations and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; the
Prospectus, at the time the Prospectus was issued and at the Closing Date,
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that the foregoing
representations and warranties in this paragraph (e) shall not apply to
information contained in or omitted from the Registration Statement or the
Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information (as defined in Section 18).
(f)    Each Issuer Free Writing Prospectus, if any, as of its issue date and at
all subsequent times through the completion of the public offer and sale of the
Shares or until any earlier date that the Company notified or notifies the
Placement Agent as described in Section 5(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or includes an untrue statement of a material fact

{00044218.DOCX;1}    4    

--------------------------------------------------------------------------------



or omitted or would omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances prevailing at the subsequent time, not misleading. The foregoing
sentence does not apply to statements in or omissions from any Issuer Free
Writing Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information (as defined in Section 18).
(g)    The documents incorporated by reference in the Prospectus, when they
became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder and none of such documents contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein not misleading; and any
further documents so filed and incorporated by reference in the Prospectus, when
such documents become effective or are filed with the Commission, as the case
may be, will conform in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable, and the rules and regulations
of the Commission thereunder and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.
(h)    The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the Offering other than any
Preliminary Prospectus, the Prospectus and other materials, if any, permitted
under the Securities Act and consistent with Section 5(b) below. The Company is
not an “ineligible issuer” in connection with the offering pursuant to Rules
164, 405 or 433 under the Securities Act. The Company will file with the
Commission all Issuer Free Writing Prospectuses, if any, in the time and manner
required under Rules 163(b)(2) and 433(d) of the Rules and Regulations.
(i)    The Company was duly organized and is validly existing as a corporation
in good standing under the laws of the State of Delaware. The Company is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which its ownership or lease of property or the conduct of
its business requires such qualification and has all power and authority
necessary to own or hold its properties and to conduct the business in which it
is engaged, except where the failure to so qualify or have such power or
authority (i) would not have, singularly or in the aggregate, a material adverse
effect on the condition (financial or otherwise), results of operations, assets
or business or prospects of the Company, or (ii) impair in any material respect
the ability of the Company to perform its obligations under this Agreement or to
consummate any transactions contemplated by this Agreement, the General
Disclosure Package or the Prospectus (any such effect as described in clauses
(i) or (ii), a “Material Adverse Effect”). Except as disclosed in the General
Disclosure Package and the Prospectus, the Company does not own or control,
directly or indirectly, any interest in any corporation, partnership, limited
liability partnership, limited liability company, association or other entity.
The Company has the following “Subsidiaries” (as defined in Section 16): BG
Staffing, LLC, BG Staff Services Inc., BG Personnel, LP and BG Finance and
Accounting, Inc.
(j)    The Company has all necessary corporate power and authority to enter into
this Agreement and each of the Subscription Agreements, and to perform and to
discharge its obligations hereunder and thereunder; and each of this Agreement
and the Subscription Agreements has been

{00044218.DOCX;1}    5    

--------------------------------------------------------------------------------



duly authorized, executed and delivered by the Company, and constitutes a valid
and binding obligation of the Company enforceable in accordance with its terms.
(k)    The Shares to be issued and sold by the Company to the Purchasers
hereunder and under the Subscription Agreements have been duly and validly
authorized and when issued and delivered against payment therefor as provided
herein and in the Subscription Agreements will be duly and validly issued, fully
paid and non-assessable and free of any preemptive rights, rights of first
refusal, registration rights or similar rights and will conform to the
descriptions thereof contained in the General Disclosure Package and the
Prospectus.
(l)    The Company has an authorized capitalization as set forth in the Pricing
Prospectus, and all of the issued shares of capital stock of the Company have
been duly authorized and validly issued, are fully paid and non-assessable, have
been issued in all material respects in compliance with federal and state
securities laws, and conform to the description thereof contained in the General
Disclosure Package and the Prospectus. As of May 1, 2015, there were 6,608,145
shares of Common Stock issued and outstanding, no shares of preferred stock were
issued and outstanding and 648,749 shares of Common Stock were issuable upon the
exercise of all options, warrants and convertible securities outstanding as of
such date. Since the date of the Preliminary Prospectus, the Company has not
issued any securities, other than Common Stock issued pursuant to this Agreement
or pursuant to the exercise of rights previously outstanding under the Company’s
equity compensation plans, outstanding warrants, outstanding convertible notes,
and other such outstanding agreements. None of the outstanding shares of Common
Stock was issued in violation of any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase securities of the Company.
There are no authorized or outstanding shares of capital stock, options,
warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company other than those described in
the Prospectus or accurately described in the General Disclosure Package, except
for those rights set forth in that certain Amended and Restated Securities
Purchase Agreement, dated as of May 28, 2013, as amended, in respect of which
the Company has obtained a waiver covering the issuance of Shares pursuant to
this Agreement and the Subscription Agreements. The description of the Company’s
stock option, stock bonus and other equity compensation plans or arrangements,
and the options or other rights granted thereunder, as described in the General
Disclosure Package and the Prospectus, accurately and fairly present, in all
material respects, the information required to be shown with respect to such
plans, arrangements, options and rights.
(m)    The execution, delivery and performance of this Agreement and the
Subscription Agreements by the Company, the issue and sale of the Shares by the
Company and the consummation of the transactions contemplated hereby and thereby
will not (with or without notice or lapse of time or both): (i) conflict with or
result in a breach or violation of any of the terms or provisions of, constitute
a default or Debt Repayment Triggering Event (as defined below) under, give rise
to any right of termination or other right or the cancellation or acceleration
of any right or obligation or loss of a benefit under, or give rise to the
creation or imposition of any lien, encumbrance, security interest, claim or
charge upon any property or assets of the Company pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company is a party or by which the Company is bound or to which any of
the property or assets of the Company is subject; (ii) result in any violation
of the provisions of the charter or by-laws (or analogous governing instruments,
as applicable) of the Company; (iii) result in the violation of any law,
statute, rule, regulation, or (iv) result in the violation of any judgment,
order or decree of any court or governmental agency or body, domestic or
foreign, specifically naming the Company and having

{00044218.DOCX;1}    6    

--------------------------------------------------------------------------------



jurisdiction over the Company or any of its properties or assets, except, with
respect to clause (iii), for any such violation as would not have, singularly or
in the aggregate, a Material Adverse Effect. A “Debt Repayment Triggering Event”
means any event or condition that gives, or with the giving of notice or lapse
of time would give the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company.
(n)    Except for the registration of the offer and sale of the Shares offered
in the Offering under the Securities Act and such consents, approvals,
authorizations, orders, filings, registrations or qualifications as may be
required under the Securities Act, Exchange Act and applicable state or foreign
securities laws, or by the Financial Industry Regulatory Authority, Inc.
(“FINRA”) in connection with the Offering and sale of the Shares by the Company,
no consent, approval, authorization or order of, or filing, qualification or
registration with, any court or governmental agency or body, foreign or
domestic, which has not been made, obtained or taken and is not in full force
and effect, is required for the execution, delivery and performance of this
Agreement and the Subscription Agreements by the Company, the offer or sale of
the Shares or the consummation of the transactions contemplated hereby or
thereby.
(o)    Whitley Penn LLP (“Whitley Penn”) has certified certain financial
statements and related schedules of the Company included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus. Whitley Penn is an independent registered public accounting firm
with respect to the Company as required by the Securities Act and the Rules and
Regulations and the Public Company Accounting Oversight Board (United States)
(the “PCAOB”). Except as disclosed in the Registration Statement and as
pre-approved in accordance with the requirements set forth in Section 10A of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), Whitley Penn
has not been engaged by the Company to perform any “prohibited activities” (as
defined in Section 10A of the Exchange Act).
(p)    The financial statements, together with the related notes and schedules,
included or incorporated by reference in the General Disclosure Package, the
Prospectus and in the Registration Statement fairly present the financial
position and the results of operations and changes in stockholders’ equity and
cash flows of the Company at the respective dates or for the respective periods
therein specified. Such statements and related notes and schedules have been
prepared in accordance with the generally accepted accounting principles in the
United States (“GAAP”) applied on a consistent basis throughout the periods
involved except as may be set forth in the related notes included or
incorporated by reference in the General Disclosure Package. The financial
statements, together with the related notes and schedules, included or
incorporated by reference in the General Disclosure Package and the Prospectus
comply in all material respects with the Securities Act, the Exchange Act, and
the Rules and Regulations and the rules and regulations under the Exchange Act.
No other financial statements or supporting schedules or exhibits are required
by the Securities Act or the Rules and Regulations to be described, or included
or incorporated by reference in the Registration Statement, the General
Disclosure Package or the Prospectus. There is no pro forma or as adjusted
financial information which is required to be included in the Registration
Statement, the General Disclosure Package, or the Prospectus or a document
incorporated by reference therein in accordance with the Securities Act and the
Rules and Regulations which has not been included or incorporated as so
required.
(q)    The Company has not sustained, since the date of the latest audited
financial statements included or incorporated by reference in the General
Disclosure Package, any Material

{00044218.DOCX;1}    7    

--------------------------------------------------------------------------------



Adverse Effect, otherwise than as set forth or contemplated in the General
Disclosure Package and, since such date, there has not been any change in the
capital stock or long-term debt of the Company or any development involving a
prospective material adverse change, in or affecting the business, assets,
general affairs, management, financial position, prospects, stockholders’ equity
or results of operations of the Company otherwise than as set forth or
contemplated in the General Disclosure Package or the Prospectus.
(r)    Except as set forth in the General Disclosure Package, there is no legal
or governmental action, suit, claim or proceeding pending to which the Company
is a party or of which any property or assets of the Company is the subject
which is required to be described in the Registration Statement, the General
Disclosure Package or the Prospectus or a document incorporated by reference
therein and is not described therein, or which, singularly or in the aggregate,
if determined adversely to the Company could have a Material Adverse Effect or
prevent the consummation of the transactions contemplated hereby; and to the
Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.
(s)    The Company is not (i) in violation of its charter or by-laws, (ii) in
default in any respect, and no event has occurred which, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which it is a party or by which it is bound or to which any of its property or
assets is subject or (iii) in violation in any respect of any statute, law,
ordinance, governmental rule or regulation or any judgment, order or decree of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority having jurisdiction over the Company or its property or
assets, except with respect to clause (iii), any violations or defaults which,
singularly or in the aggregate, would not have a Material Adverse Effect.
(t)    The Company possesses all licenses, certificates, authorizations and
permits issued by, and has made all declarations and filings with, the
appropriate state, federal or foreign regulatory agencies or bodies which are
necessary or desirable for the ownership of its properties or the conduct of its
business as described in the General Disclosure Package and the Prospectus,
except where any failures to possess or make the same, singularly or in the
aggregate, would not have a Material Adverse Effect, and the Company has not
received notification of any revocation or modification of any such license,
certificate, authorization or permit and has no reason to believe that any such
license, certificate, authorization or permit will not be renewed.
(u)     The Company is not and, after giving effect to the Offering and the
application of the proceeds thereof as described in the General Disclosure
Package and the Prospectus, will not become an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder.
(v)    Neither the Company nor, to the Company’s knowledge, any of the Company’s
officers, directors or affiliates has taken or will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which caused or resulted in, or which might
in the future reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company.
(w)    The Company owns or possesses adequate rights to use all patents, patent
applications, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and

{00044218.DOCX;1}    8    

--------------------------------------------------------------------------------



other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, trademark registrations, service marks,
service mark registrations, trade names, mask work rights and other intellectual
property necessary to carry on the business now operated by it or proposed to be
operated by it as described in the General Disclosure Package and the Prospectus
(collectively, “Intellectual Property”), except where the lack of such ownership
or rights to use would not have a Material Adverse Effect. Except as disclosed
in the General Disclosure Package or the Prospectus, there is no litigation or
other proceeding pending or, to the Company’s knowledge, threatened and no
claims are presently being asserted by any third party challenging or
questioning the ownership, validity, or enforceability of the Company's right to
use or own any Intellectual Property or asserting that the use of the Company’s
Intellectual Property by the Company or the operation of the Company’s business
infringes upon or misappropriates the Intellectual Property of any third party,
and the Company is unaware of any facts which would form a reasonable basis for
any such claim. Except as disclosed in the General Disclosure Package or the
Prospectus, the Company is not otherwise aware of any infringement of or
conflict with asserted rights of others with respect to any of the Company’s
Intellectual Property or the operation of the Company’s business. Except as
disclosed in the General Disclosure Package or the Prospectus, the Company is
not otherwise aware of any facts or circumstances which would render any of the
Company’s Intellectual Property invalid or inadequate to protect the interests
of the Company therein, or with respect to the patent applications contained in
the Intellectual Property, unpatentable. Except as disclosed in the General
Disclosure Package or the Prospectus, or as would not, individually or in the
aggregate have a Material Adverse Effect, to the Company’s knowledge, (i) there
is no infringement by third parties engaged in commercial activity of any
Intellectual Property of the Company relating to the Company’s business and (ii)
there are no non-commercial activities being performed by any third parties
which, upon commercialization thereof, could reasonably be expected to infringe
on the Intellectual Property of the Company. The Company has taken all steps
necessary to perfect its ownership of and interest in the Intellectual Property.
(x)    The Company has good and marketable title in fee simple to, or has valid
rights to lease or otherwise use, all items of real or personal property which
are material to the business of the Company, in each case, except as described
in the Prospectus, free and clear of all liens, encumbrances, security
interests, claims and defects that may result in a Material Adverse Effect.
(y)    No organized labor disturbance by the employees of the Company exists or,
to the best of the Company’s knowledge, is imminent and the Company has no
actual knowledge of any existing or imminent labor disturbance by the employees
of any of its principal suppliers, manufacturers, customers or contractors,
which might be expected to have a Material Adverse Effect. The Company is not
aware that any key employee or significant group of employees of the Company
plans to terminate employment with the Company.
(z)    No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred or could be reasonably expected to occur with respect
to any employee benefit plan of the Company which could, singularly or in the
aggregate, have a Material Adverse Effect. Each employee benefit plan of the
Company is in compliance in all material respects with applicable law, including
ERISA and the Code. The Company has not incurred and could not be reasonably
expected to incur liability

{00044218.DOCX;1}    9    

--------------------------------------------------------------------------------



under Title IV of ERISA with respect to the termination of, or withdrawal from,
any pension plan (as defined in ERISA). Each pension plan for which the Company
would have any liability that is intended to be qualified under Section 401(a)
of the Code is so qualified, and nothing has occurred, whether by action or by
failure to act, which could, singularly or in the aggregate, cause the loss of
such qualification.
(aa)    The Company is in compliance with all foreign, federal, state and local
rules, laws and regulations relating to the use, treatment, storage and disposal
of hazardous or toxic substances or waste and protection of health and safety or
the environment which are applicable to its business (“Environmental Laws”),
except where the failure to comply would not, singularly or in the aggregate,
have a Material Adverse Effect. There has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission, or other
release of any kind of toxic or other wastes or other hazardous substances
regulated by Environmental Laws (“Hazardous Substances”) or caused by the
Company (or, to the Company’s knowledge, any other entity for whose acts or
omissions the Company is or may otherwise be liable) upon any of the property
now or previously owned or leased by the Company, or upon any other property, in
violation of any law, statute, ordinance, rule, regulation, order, judgment,
decree or permit or which would, under any law, statute, ordinance, rule
(including rule of common law), regulation, order, judgment, decree or permit,
give rise to any liability, except for any violation or liability which would
not have, singularly or in the aggregate with all such violations and
liabilities, a Material Adverse Effect; and, to the Company’s knowledge, there
has been no disposal, discharge, emission or other release of any kind onto such
property or into the environment surrounding such property of any Hazardous
Substances, except for any such disposal, discharge, emission, or other release
of any kind which would not have, singularly or in the aggregate with all such
discharges and other releases, a Material Adverse Effect.
(bb)    The Company (i) has timely filed all federal, state, local and foreign
tax returns required to be filed or has requested extensions thereof and all
such returns were true, complete and correct, (ii) has paid all federal, state,
local and foreign taxes, assessments, governmental or other charges due and
payable for which it is liable, including, without limitation, all sales and use
taxes and all taxes which the Company is obligated to withhold from amounts
owing to employees, creditors and third parties, and (iii) does not have any tax
deficiency or claims outstanding or assessed or, to its knowledge, proposed
against it, except those, in each of the cases described in clauses (i), (ii)
and (iii) of this paragraph (bb), that would not, singularly or in the
aggregate, have a Material Adverse Effect. The Company has not engaged in any
transaction which is a corporate tax shelter or which could be characterized as
such by the Internal Revenue Service or any other taxing authority. The Company
reasonably believes that the accruals and reserves on the books and records of
the Company in respect of tax liabilities for any taxable period not yet finally
determined are adequate to meet any assessments and related liabilities for any
such period, and since December 31, 2012, the Company has not incurred any
liability for taxes other than in the ordinary course.
(cc)    The Company carries, or is covered by, insurance in such amounts and
covering such risks as is adequate for the conduct of its business and the value
of its properties and as is customary for companies engaged in similar
businesses in similar industries. The Company has no reason to believe that it
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Effect. The Company has
not been denied any insurance coverage that it has sought or for which it has
applied.

{00044218.DOCX;1}    10    

--------------------------------------------------------------------------------



(dd)    The Company maintains a system of internal accounting and other controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Except as described in the General
Disclosure Package, since the end of the Company’s most recent audited fiscal
year, there has been (A) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (B) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
(ee)    The minute books of the Company have been made available to the
Placement Agent and counsel for the Placement Agent, and such books (i) contain
a complete summary of all meetings and actions of the board of directors
(including each board committee) and stockholders of the Company (or analogous
governing bodies and interest holders, as applicable), since November 3, 2013
through the date of the latest meeting and action, and (ii) accurately in all
material respects reflect all transactions referred to in such minutes.
(ff)    There is no franchise, lease, contract, agreement or document required
by the Securities Act or by the Rules and Regulations to be described in the
General Disclosure Package and in the Prospectus or a document incorporated by
reference therein or to be filed as an exhibit to the Registration Statement or
a document incorporated by reference therein which is not described or filed
therein as required; and all descriptions of any such franchises, leases,
contracts, agreements or documents contained in the Registration Statement or in
a document incorporated by reference therein are accurate descriptions of such
documents in all material respects. Other than as described in the General
Disclosure Package, no such franchise, lease, contract or agreement has been
suspended or terminated for convenience or default by the Company or any of the
other parties thereto, and the Company has not received notice nor does the
Company have any other knowledge of any such pending or threatened suspension or
termination, except for such pending or threatened suspensions or terminations
that would not reasonably be expected to, singularly or in the aggregate, have a
Material Adverse Effect.
(gg)    No relationship, direct or indirect, exists between or among the Company
on the one hand, and the directors, officers, stockholders, customers or
suppliers of the Company or any of its affiliates on the other hand, which is
required by applicable law to be described in the General Disclosure Package and
the Prospectus or a document incorporated by reference therein and which is not
so described.
(hh)    Except with respect to certain registration rights set forth in certain
warrants to purchase an aggregate of 25,000 shares of Common Stock dated as of
August 1, 2014 and certain registration rights set forth in that certain
Securities Purchase Agreement dated December 10, 2014 between the Company and
the investors described therein and the warrants to purchase Common Stock issued
in connection therewith, no person or entity has any right to require, or cause
the Company to effect, registration of shares of Common Stock or other
securities of the Company because of the filing or effectiveness of the
Registration Statement or otherwise, except for persons and entities who have
expressly waived such right in writing or who have been given timely and

{00044218.DOCX;1}    11    

--------------------------------------------------------------------------------



proper written notice and have failed to exercise such right within the time or
times required under the terms and conditions of such right.
(ii)    The Company does not own any “margin securities” as that term is defined
in Regulation U of the Board of Governors of the Federal Reserve System (the
“Federal Reserve Board”), and none of the proceeds of the sale of the Shares
will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin security, for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Shares to be considered a
“purpose credit” within the meanings of Regulation T, U or X of the Federal
Reserve Board.
(jj)    Except for this Agreement and the engagement letter between the Company
and the QIU, the Company is not a party to any contract, agreement or
understanding with any person that would give rise to a valid claim against the
Company or the Placement Agent for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Shares or any
transaction contemplated by this Agreement, the Registration Statement, the
General Disclosure Package or the Prospectus.
(kk)    No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
General Disclosure Package or the Prospectus has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.
(ll)    The Company is subject to and in compliance in all material respects
with the reporting requirements of Section 13 or Section 15(d) of the Exchange
Act. The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act and is listed on the NYSE MKT, and the Company has taken no action designed
to, or reasonably likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
NYSE MKT, nor has the Company received any notification from the Commission or
NYSE MKT LLC that either is contemplating terminating such registration or
listing.
(mm)    The Company is in compliance with all applicable provisions of the
Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated thereunder
or implementing the provisions thereof (the “Sarbanes-Oxley Act”) that are
currently in effect, and any and all applicable rules and regulations
promulgated by the Commission thereunder that are currently in effect.
(nn)    From the time the Registration Statement has been declared effective by
the Commission through the Applicable Time, the Company has been and is an
“emerging growth company,” as defined in Section 2(a) of the Act (an “Emerging
Growth Company”).
(oo)    The Company is in compliance with all applicable corporate governance
requirements set forth in the NYSE MKT Company Guide that are currently in
effect.
(pp)    There are no transactions, arrangements or other relationships between
and/or among the Company, any of its affiliates (as such term is defined in Rule
405 of the Securities Act) and any unconsolidated entity, including, but not
limited to, any structured finance, special purpose or limited purpose entity
that could reasonably be expected to materially affect the Company’s liquidity
or the availability of or requirements for its capital resources required to be
described in the General Disclosure Package and the Prospectus or a document
incorporated by reference therein which have not been described as required.

{00044218.DOCX;1}    12    

--------------------------------------------------------------------------------



(qq)    There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus.
(rr)    The statistical and market related data included in the Registration
Statement, the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate.
(ss)    No approval of the stockholders of the Company under the rules and
regulations of the NYSE MKT (including Rule 713 of the NYSE MKT Company Guide)
is required for the Company to issue and deliver the Shares to the Purchasers.
(tt)    Neither the Company nor, to the knowledge of the Company, any employee
or agent of the Company, has made any contribution or other payment to any
official of, or candidate for, any federal, state, local or foreign office in
violation of any law (including the Foreign Corrupt Practices Act of 1977, as
amended) or of the character required to be disclosed in the Registration
Statement, the General Disclosure Package or the Prospectus or a document
incorporated by reference therein.
(uu)    The operations of the Company are and have been conducted at all times
in compliance with applicable financial recordkeeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended,
applicable money laundering statutes and applicable rules and regulations
thereunder (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company with respect to the Money Laundering Laws
is pending, or to the knowledge of the Company, threatened.
(vv)    Neither the Company nor, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company, is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
Any certificate signed by or on behalf of the Company and delivered to the
Placement Agent or to counsel for the Placement Agent shall be deemed to be a
representation and warranty by the Company to the Placement Agent and the
Purchasers as to the matters covered thereby. As used in this Agreement,
“knowledge of the Company” or “awareness of the Company” or language of similar
effect shall mean the actual knowledge of L. Allen Baker, Jr. and Michael A.
Rutledge.
4.    CLOSINGS. The time and date of closing and delivery of the documents
required to be delivered to the Placement Agent pursuant to Sections 5 and 7
hereof shall be at 10:00 a.m., New York time, on May 6, 2015 (the “Closing
Date”).
5.    FURTHER AGREEMENTS OF THE COMPANY. The Company agrees with the Placement
Agent:

{00044218.DOCX;1}    13    

--------------------------------------------------------------------------------



(a)    To prepare the Prospectus in a form approved by the Placement Agent
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rules 430A, 430B and 430C and to file such
Prospectus pursuant to Rule 424(b) of the Rules and Regulations not later than
the second (2nd) business day following the execution and delivery of this
Agreement or, if applicable, such earlier time as may be required by Rule 430B
of the Rules and Regulations; to notify the Placement Agent immediately of the
Company’s intention to file or prepare any supplement or amendment to any
Registration Statement or to the Prospectus and to make no amendment or
supplement to the Registration Statement, the General Disclosure Package or to
the Prospectus to which the Placement Agent shall reasonably object by notice to
the Company after a reasonable period to review; to advise the Placement Agent,
promptly after it receives notice thereof, of the time when any amendment to any
Registration Statement has been filed or becomes effective or any supplement to
the General Disclosure Package or the Prospectus or any amended Prospectus has
been filed and to furnish the Placement Agent copies thereof; to file promptly
all material required to be filed by the Company with the Commission pursuant to
Rule 433(d) or 163(b)(2), as the case may be; to file promptly all reports and
any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act subsequent to the date of the Prospectus and for so long as the
delivery of a prospectus (or in lieu thereof, the notice referred to in Rule
173(a) of the Rules and Regulations) is required in connection with the Offering
or sale of the Shares; to advise the Placement Agents, promptly after it
receives notice thereof, of the issuance by the Commission of any stop order or
of any order preventing or suspending the use of any Preliminary Prospectus, any
Issuer Free Writing Prospectus or the Prospectus, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement, the General Disclosure Package or the Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Preliminary Prospectus, any Issuer Free
Writing Prospectus or the Prospectus or suspending any such qualification, and
promptly to use its best efforts to obtain the withdrawal of such order.
(b)    The Company represents and agrees that, unless it obtains the prior
consent of the Placement Agent, it has not made and will not, make any offer
relating to the Shares that would constitute a “free writing prospectus” as
defined in Rule 405 of the Rules and Regulations unless the prior written
consent of the Placement Agent has been received (each, a “Permitted Free
Writing Prospectus”); provided that the prior written consent of the Placement
Agent hereto shall be deemed to have been given in respect of the Issuer Free
Writing Prospectuses included in Schedule A hereto. The Company represents that
it has treated and agrees that it will treat each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus, comply with the requirements of
Rules 164 and 433 of the Rules and Regulations applicable to any Issuer Free
Writing Prospectus, including the requirements relating to timely filing with
the Commission, legending and record keeping and will not take any action that
would result in the Placement Agents or the Company being required to file with
the Commission pursuant to Rule 433(d) of the Rules and Regulations a free
writing prospectus prepared by or on behalf of the Placement Agent that the
Placement Agent otherwise would not have been required to file thereunder.
(c)    If at any time when a Prospectus relating to the Shares is required to be
delivered under the Securities Act, any event occurs or condition exists as a
result of which the Prospectus, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or the Registration Statement, as
then amended or

{00044218.DOCX;1}    14    

--------------------------------------------------------------------------------



supplemented, would include any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein not misleading,
or if for any other reason it is necessary at any time to amend or supplement
any Registration Statement or the Prospectus to comply with the Securities Act
or the Exchange Act, the Company will promptly notify the Placement Agent, and
upon the Placement Agent’s request, the Company will promptly prepare and file
with the Commission, at the Company’s expense, an amendment to the Registration
Statement or an amendment or supplement to the Prospectus that corrects such
statement or omission or effects such compliance and will deliver to the
Placement Agent, without charge, such number of copies thereof as the Placement
Agent may reasonably request. The Company consents to the use of the Prospectus
or any amendment or supplement thereto by the Placement Agent.
(d)    If the General Disclosure Package is being used to solicit offers to buy
the Shares at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Placement Agent, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances then prevailing, not
misleading, or to make the statements therein not conflict with the information
contained or incorporated by reference in the Registration Statement then on
file and not superseded or modified, or if it is necessary at any time to amend
or supplement the General Disclosure Package to comply with any law, the Company
promptly will either (i) prepare, file with the Commission (if required) and
furnish to the Placement Agent and any dealers an appropriate amendment or
supplement to the General Disclosure Package or (ii) prepare and file with the
Commission an appropriate filing under the Exchange Act which shall be
incorporated by reference in the General Disclosure Package so that the General
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances then prevailing, be misleading or conflict with the Registration
Statement then on file, or so that the General Disclosure Package will comply
with law.
(e)    If at any time following issuance of an Issuer Free Writing Prospectus
there occurred or occurs an event or development as a result of which such
Issuer Free Writing Prospectus conflicted or will conflict with the information
contained in the Registration Statement, Pricing Prospectus or Prospectus,
including any document incorporated by reference therein and any prospectus
supplement deemed to be a part thereof and not superseded or modified or
included or would include an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances
prevailing at the subsequent time, not misleading, the Company has promptly
notified or will promptly notify the Placement Agent so that any use of the
Issuer Free Writing Prospectus may cease until it is amended or supplemented and
has promptly amended or will promptly amend or supplement, at its own expense,
such Issuer Free Writing Prospectus to eliminate or correct such conflict,
untrue statement or omission. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, information furnished to the Company by the
Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 18).
(f)    Upon request, to furnish promptly to the Placement Agent and to counsel
for the Placement Agent a signed copy of the Registration Statement as
originally filed with the Commission, and of each amendment thereto filed with
the Commission, including all consents and exhibits filed therewith.

{00044218.DOCX;1}    15    

--------------------------------------------------------------------------------



(g)    To deliver promptly to the Placement Agent in New York City such number
of the following documents as the Placement Agent shall reasonably request:
(i) conformed copies of the Registration Statement as originally filed with the
Commission (in each case excluding exhibits), (ii) each Preliminary Prospectus,
if any, (iii) any Issuer Free Writing Prospectus, (iv) the Prospectus (the
delivery of the documents referred to in clauses (i), (ii), (iii) and (iv) of
this paragraph (g) to be made not later than 10:00 a.m., New York time, on the
business day following the execution and delivery of this Agreement), (v)
conformed copies of any amendment to the Registration Statement (excluding
exhibits), (vi) any amendment or supplement to the General Disclosure Package or
the Prospectus (the delivery of the documents referred to in clauses (v) and
(vi) of this paragraph (g) to be made not later than 10:00 a.m., New York City
time, on the business day following the date of such amendment or supplement)
and (vii) any document incorporated by reference in the General Disclosure
Package or the Prospectus (excluding exhibits thereto) (the delivery of the
documents referred to in clause (vi) of this paragraph (g) to be made not later
than 10:00 a.m., New York City time, on the business day following the date of
such document).
(h)    To make generally available to its stockholders as soon as practicable,
but in any event not later than eighteen (18) months after the effective date of
each Registration Statement (as defined in Rule 158(c) of the Rules and
Regulations), an earnings statement of the Company (which need not be audited)
complying with Section 11(a) of the Securities Act and the Rules and Regulations
(including, at the option of the Company, Rule 158); and to furnish to its
stockholders as soon as practicable after the end of each fiscal year an annual
report (including a balance sheet and statements of income, stockholders’ equity
and cash flows of the Company certified by independent public accountants) and
as soon as possible after each of the first three fiscal quarters of each fiscal
year (beginning with the first fiscal quarter after the effective date of such
Registration Statement), consolidated summary financial information of the
Company for such quarter in reasonable detail.
(i)    To take promptly from time to time such actions as the Placement Agent
may reasonably request to qualify the Shares for offering and sale under the
securities or Blue Sky laws of such jurisdictions (domestic or foreign) as the
Placement Agent may designate and to continue such qualifications in effect, and
to comply with such laws, for so long as required to permit the offer and sale
of Shares in such jurisdictions; provided that the Company shall not be
obligated to qualify as a foreign corporation in any jurisdiction in which it is
not so qualified or to file a general consent to service of process in any
jurisdiction.
(j)    To the extent not available on the Commission’s EDGAR system or any
successor system, upon request, during the period of two (2) years from the date
hereof, to deliver to the Placement Agent, (i) as soon as they are available,
copies of all reports or other communications furnished to stockholders, and
(ii) as soon as they are available, copies of any reports and financial
statements furnished or filed with the Commission or any national securities
exchange or automatic quotation system on which the Company’s securities are
listed or quoted.
(k)    That the Company will not, for a period of one hundred eighty (180) days
from the date of the Prospectus (the “Lock-Up Period”), without the prior
written consent of the Placement Agent, directly or indirectly, offer, sell,
assign, transfer, pledge, contract to sell, or otherwise dispose of, any shares
of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, other than (i) the Company’s sale of the Shares
hereunder, (ii) the issuance of Common Stock or options to acquire Common Stock
pursuant to the Company’s employee benefit plans, qualified stock option plans
or other employee compensation plans as such plans are in existence on the date
hereof and described in the Prospectus, (iii) the issuance of Common Stock

{00044218.DOCX;1}    16    

--------------------------------------------------------------------------------



pursuant to the valid exercises of options, warrants or rights outstanding on
the date hereof, and (iv) the issuance of up to an aggregate of 100,000 shares
of Common Stock, or securities convertible into or exercisable or exchangeable
for up to an aggregate of 100,000 shares of Common Stock, in connection with
acquisitions by or involving the Company or a subsidiary of the Company or in
connection with a commercial relationship (including joint ventures). The
Company will cause each person listed in Schedule B to furnish to the Placement
Agent, prior to the Closing Date, a letter, substantially in the form of Exhibit
B hereto. The Company also agrees that during such period, the Company will not
file any registration statement, preliminary prospectus or prospectus, or any
amendment or supplement thereto, under the Securities Act for any such
transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for any registration statement on Form S-8 relating to employee benefit
plans or any amendments thereto or any amendments or prospectuses or prospectus
supplements relating to that certain resale Registration Statement on Form S-1
(File No. 333-193097). In the event the Company ceases to be an Emerging Growth
Company, the Company hereby agrees that (i) if it issues an earnings release or
material news, or if a material event relating to the Company occurs, during the
last seventeen (17) days of the Lock-Up Period, or (ii) if prior to the
expiration of the Lock-Up Period, the Company announces that it will release
earnings results during the sixteen (16)-day period beginning on the last day of
the Lock-Up Period, the restrictions imposed by this paragraph (k) or the letter
shall continue to apply until the expiration of the eighteen (18)-day period
beginning on the date of issuance of the earnings release or the occurrence of
the material news or material event.
(l)    The Company will notify promptly the Placement Agent if the Company
ceases to be an Emerging Growth Company at any time prior to the later of (a)
completion of the period when a prospectus relating to the Shares is required to
be delivered under the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act) and
(b) completion of the Lock-Up Period.
(m)    The Company and the Placement Agent shall have received from National
Securities Corporation (the “QIU”) a letter, dated as of the Closing Date and in
form and substance satisfactory to the Placement Agent that:
(i)    The QIU is a member of FINRA and is qualified to act as a “qualified
independent underwriter” within the meaning of FINRA Rule 5121.
(ii)    The QIU does not have a conflict of interest and is not an affiliate of
any member that has a conflict of interest pursuant to FINRA Rule 5121(f)(12)(A)
(iii)    The QIU does not beneficially own as of the Closing Date more than 5%
of the class of securities that would give rise to a conflict of interest,
including any right to receive any such securities exercisable within 60 days
pursuant to FINRA Rule 5121(f)(12)(B).
(iv)    The QIU has reviewed the registration statement and has participated in
the preparation of the Prospectus and the transaction documents relating to the
Offering and will exercise the usual standards of “due diligence” in respect
thereto.
(v)    The QIU has taken the legal responsibilities and liabilities of an
underwriter under the Securities Act, specifically including those inherent in
Section 11 of the Securities Act.

{00044218.DOCX;1}    17    

--------------------------------------------------------------------------------



(vi)    The QIU has served as an underwriter in at least three public offerings
of a similar size and type during the three-year period immediately preceding
the date hereof pursuant to FINRA Rule 5121(f)(12)(D).
(vii)    The QIU does not have supervisory personnel responsible for organizing,
structuring or performing due diligence with respect to corporate public
offerings of securities that has been convicted, enjoined, suspended or barred
within ten years prior to filing of the offering pursuant to FINRA Rule
5121(f)(12)(E).
(n)    To supply the Placement Agent with copies of all correspondence to and
from, and all documents issued to and by, the Commission in connection with the
registration of the Shares under the Securities Act or the Registration
Statement, any Preliminary Prospectus or the Prospectus, or any amendment or
supplement thereto or document incorporated by reference therein.
(o)    Prior to the Closing Date, to furnish to the Placement Agent, as soon as
they have been prepared (if prepared prior to the Closing Date), copies of any
unaudited interim consolidated financial statements of the Company for any
periods subsequent to the periods covered by the financial statements appearing
in or incorporated by reference into the Registration Statement and the
Prospectus (if any).
(p)    Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent, which shall not be unreasonably withheld or
delayed, unless in the judgment of the Company and its counsel, and after
notification to the Placement Agent, such press release or communication is
required by law.
(q)    Until the Placement Agent shall have notified the Company of the
completion of the offering of the Shares, that the Company will not, and will
cause its affiliated purchasers (as defined in Regulation M under the Exchange
Act) not to, either alone or with one or more other persons, bid for or
purchase, for any account in which it or any of its affiliated purchasers has a
beneficial interest, any Shares, or attempt to induce any person to purchase any
Shares; and not to, and to cause its affiliated purchasers not to, make bids or
purchase for the purpose of creating actual, or apparent, active trading in or
of raising the price of the Shares.
(r)    Not to take any action prior to the Closing Date which would require the
Prospectus to be amended or supplemented pursuant to Section 5.
(s)    To at all times comply with all applicable provisions of the
Sarbanes-Oxley Act in effect from time to time.
(t)    To apply the net proceeds from the sale of the Shares as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus under
the heading “Use of Proceeds.”
(u)    To amend and restate the Warrants to Purchase Common Stock issued to
Taglich Brothers, Inc. or its designees in December 2014 to read as set forth in
Exhibit C;

{00044218.DOCX;1}    18    

--------------------------------------------------------------------------------



(v)    To use its commercially reasonable efforts to list, effect and maintain,
subject to notice of issuance, the Common Stock on the NYSE MKT.
(w)    To use its commercially reasonable efforts to assist the Placement Agent
with any filings with FINRA and obtaining clearance from FINRA as to the amount
of compensation allowable or payable to the Placement Agent.
(x)    To use its commercially reasonable efforts to do and perform all things
required to be done or performed under this Agreement by the Company prior to
the Closing Date and to satisfy all conditions precedent to the delivery of the
Shares.
6.    PAYMENT OF EXPENSES. The Company agrees to pay, or reimburse if paid by
the Placement Agent, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Shares to the
Purchasers and any taxes payable in that connection; (b) the costs incident to
the registration of the Shares under the Securities Act; (c) the costs incident
to the preparation, printing and distribution of the Registration Statement, the
Base Prospectus, any Preliminary Prospectus, any Issuer Free Writing Prospectus,
the General Disclosure Package, the Prospectus, any amendments, supplements and
exhibits thereto or any document incorporated by reference therein and the costs
of printing, reproducing and distributing any transaction document by mail,
facsimile or other means of communications; (d) the fees and expenses incurred
in connection with securing any required review by FINRA of the terms of the
sale of the Shares and any filings made with FINRA; (e) any applicable listing,
quotation or other fees; (f) the fees and expenses of qualifying the Shares
under the securities laws of the several jurisdictions as provided in Section
5(i) and of preparing, printing and distributing wrappers, Blue Sky Memoranda
and Legal Investment Surveys; (g) the cost of preparing and printing stock
certificates; (h) all fees and expenses of the registrar and transfer agent of
the Shares, (i) the fees and expenses of counsel to the Placement Agent not to
exceed $75,000; provided that if the gross proceeds of the offering are less
than $7,001,500, the obligation of the Company to reimburse the Placement Agent
shall be limited to 1.07% of the actual gross proceeds of the offering );
provided, however, except as otherwise provided in this Section 6 and in
Sections 8 and 11, the Placement Agent shall pay its own costs and expenses.
7.    CONDITIONS TO THE OBLIGATIONS OF THE PLACEMENT AGENT AND THE PURCHASERS
AND THE SALE OF THE SHARES. The respective obligations of the Placement Agent
hereunder and the Purchasers under the Subscription Agreements, and the Closing
of the sale of the Shares, are subject to the accuracy, when made and as of the
Applicable Time and on each Closing Date, of the representations and warranties
of the Company contained herein, to the accuracy of the statements of the
Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:
(a)    No stop order suspending the effectiveness of the Registration Statement
or any part thereof, preventing or suspending the use of any Base Prospectus,
any Preliminary Prospectus, the Prospectus or any Permitted Free Writing
Prospectus or any part thereof shall have been issued and no proceedings for
that purpose or pursuant to Section 8A under the Securities Act shall have been
initiated or threatened by the Commission, and all requests for additional
information on the part of the Commission (to be included or incorporated by
reference in the Registration Statement or the Prospectus or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agents;
each Issuer Free Writing Prospectus, if any, and the Prospectus shall have been
filed with the Commission within the applicable time period prescribed for such
filing by, and in compliance with, the Rules and Regulations and in accordance
with Section 5(a) hereof; and FINRA

{00044218.DOCX;1}    19    

--------------------------------------------------------------------------------



shall have raised no objection to the fairness and reasonableness of the terms
of this Agreement or the transactions contemplated hereby.
(b)    The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agent, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading,
or that the General Disclosure Package, any Issuer Free Writing Prospectus or
the Prospectus or any amendment or supplement thereto contains an untrue
statement of fact which, in the opinion of such counsel, is material or omits to
state any fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements, in the light of the circumstances in
which they were made, not misleading.
(c)    All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Shares, the Registration Statement, the General Disclosure
Package, each Issuer Free Writing Prospectus, if any, and the Prospectus and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Placement Agent, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.
(d)    Norton Rose Fulbright US LLP (a member of Norton Rose Fulbright) shall
have furnished to the Placement Agent such counsel’s written opinion, as
corporate counsel to the Company, addressed to the Placement Agent dated the
Closing Date, in form and substance reasonably acceptable to the Placement
Agent.
(e)    The Placement Agent shall have received from Eaton & Van Winkle LLP,
counsel for the Placement Agent, such opinion or opinions, addressed to the
Placement Agent, dated the Closing Date, with respect to such matters as the
Placement Agent may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for enabling them to pass upon such
matters.
(f)    At the time of the execution of this Agreement, the Placement Agent shall
have received from Whitley Penn, a letter, addressed to the Placement Agent,
executed and dated such date, in form and substance satisfactory to the
Placement Agent (i) confirming that they are an independent registered
accounting firm with respect to the Company within the meaning of the Securities
Act and the Rules and Regulations and PCAOB and (ii) stating the conclusions and
findings of such firm, of the type ordinarily included in accountants’ “comfort
letters” to underwriters, with respect to the financial statements and certain
financial information contained or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus.
(g)    On the effective date of any post-effective amendment to any Registration
Statement that is filed prior to the Closing Date and on the Closing Date, the
Placement Agent shall have received a letter (the “Bring-Down Letter”) from
Whitley Penn, addressed to the Placement Agent and dated the Closing Date
confirming, as of the date of the Bring-Down Letter (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in the General Disclosure Package and
the Prospectus, as the case may be, as of a date not more than two (2) business
days prior to the date of the Bring-Down Letter), the

{00044218.DOCX;1}    20    

--------------------------------------------------------------------------------



conclusions and findings of such firm, of the type ordinarily included in
accountants’ “comfort letters” to underwriters, with respect to the financial
information and other matters covered by its letter delivered to the Placement
Agent concurrently with the execution of this Agreement pursuant to paragraph
(f) of this Section 7.
(h)    The Company shall have furnished to the Placement Agent a certificate,
dated the Closing Date, of its President and Chief Executive Officer and its
Chief Financial Officer and Secretary stating, on behalf of the Company, that
(i) such officers have carefully examined the Registration Statement, the
General Disclosure Package, any Permitted Free Writing Prospectus and the
Prospectus and, in their opinion, the Registration Statement and each amendment
thereto, at the Applicable Time and as of the date of this Agreement and as of
the Closing Date did not include any untrue statement of a material fact and did
not omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and the General Disclosure Package,
as of the Applicable Time and as of the Closing Date, any Permitted Free Writing
Prospectus as of its date and as of the Closing Date, the Prospectus and each
amendment or supplement thereto, as of the respective date thereof and as of the
Closing Date, did not include any untrue statement of a material fact and did
not omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances in which they were made, not
misleading, (ii) since the effective date of the Registration Statement, no
event has occurred which should have been set forth in a supplement or amendment
to the Registration Statement, the General Disclosure Package or the Prospectus
that was not so set forth, (iii) to the their knowledge after reasonable
investigation, as of the Closing Date, the representations and warranties of the
Company in this Agreement are true and correct and the Company has complied with
all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date, and (iii) there has not
been, subsequent to the date of the most recent audited financial statements
included or incorporated by reference in the General Disclosure Package, any
material adverse change in the financial position or results of operations of
the Company, or any change or development that, singularly or in the aggregate,
would involve a material adverse change or a prospective material adverse
change, in or affecting the condition (financial or otherwise), results of
operations, business, assets or prospects of the Company, except as set forth in
the Prospectus.
(i)    Since the date of the latest audited financial statements included in the
General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, and except as otherwise disclosed in
the Prospectus, (i) the Company shall not have sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in the General
Disclosure Package, and (ii) there shall not have been any change in the capital
stock or long-term debt of the Company, or any change, or any development
involving a prospective change, in or affecting the business, general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company, otherwise than as set forth in the General Disclosure Package, the
effect of which, in any such case described in clause (i) or (ii) of this
paragraph (i), is, in the judgment of the Placement Agent, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Shares on the terms and in the manner contemplated in the
General Disclosure Package.
(j)    No action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Shares or materially and
adversely affect or which is, as of Closing Date, reasonably expected to
materially and adversely affect, the business or operations of the Company;

{00044218.DOCX;1}    21    

--------------------------------------------------------------------------------



and no injunction, restraining order or order of any other nature by any federal
or state court of competent jurisdiction shall have been issued which would
prevent the issuance or sale of the Shares or materially and adversely affect,
or which is, as of Closing Date, reasonably expected to materially and adversely
affect, the business or operations of the Company.
(k)    Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange or The NASDAQ Stock Market LLC or trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or materially limited, or minimum or maximum prices or
maximum range for prices shall have been established on any such exchange or
such market by the Commission, by such exchange or market or by any other
regulatory body or governmental authority having jurisdiction, (ii) a banking
moratorium shall have been declared by Federal or state authorities or a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, (iii) there shall have been a
material outbreak of or material escalation in hostilities involving the United
States, or there shall have been a declaration of a national emergency or war by
the United States or (iv) there shall have occurred such a material adverse
change in general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the reasonable judgment of the Placement Agent,
impracticable or inadvisable to proceed with the sale or delivery of the Shares
on the terms and in the manner contemplated in the General Disclosure Package
and the Prospectus.
(l)    The Company shall have filed such applications as are necessary to list
the Shares on the NYSE MKT and satisfactory evidence of such action shall have
been provided to the Placement Agent.
(m)    The Placement Agent shall have received the written agreements,
substantially in the form of Exhibit B hereto, of the persons listed in Schedule
B to this Agreement.
(n)    The Company shall have entered into Subscription Agreements with each of
the Purchasers and such agreements shall be in full force and effect.
(o)    The Placement Agent shall have received clearance from FINRA as to the
amount of compensation allowable or payable to the Placement Agent as described
in the Pricing Prospectus.
(p)    The Warrants to Purchase Common Stock issued to Taglich Brothers and its
designees in December 2014 shall have been amended and restated to read as set
forth in Exhibit C;
(q)    Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, opinions, certificates, letters or
documents as the Placement Agent shall have reasonably requested.
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

{00044218.DOCX;1}    22    

--------------------------------------------------------------------------------



8.    INDEMNIFICATION AND CONTRIBUTION.
(a)    The Company shall indemnify and hold harmless the Placement Agent, its
affiliates and each of its directors, officers, members, employees,
representatives and agents and each person, if any, who controls the Placement
Agent within the meaning of Section 15 of the Securities Act of or Section 20 of
the Exchange Act (collectively the “Placement Agent Indemnified Parties,” and
each a “Placement Agent Indemnified Party”) against any loss, claim, damage,
expense or liability whatsoever (or any action, investigation or proceeding in
respect thereof), joint or several, to which such Placement Agent Indemnified
Party may become subject, under the Securities Act or otherwise, insofar as such
loss, claim, damage, expense, liability, action, investigation or proceeding
arises out of or is based upon (A) any untrue statement or alleged untrue
statement of a material fact contained in any Preliminary Prospectus, any Issuer
Free Writing Prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) of the Rules and Regulations, any Registration Statement
or the Prospectus, or in any amendment or supplement thereto or document
incorporated by reference therein, or (B) the omission or alleged omission to
state in any Preliminary Prospectus, any Issuer Free Writing Prospectus, any
“issuer information” filed or required to be filed pursuant to Rule 433(d) of
the Rules and Regulations, any Registration Statement or the Prospectus, or in
any amendment or supplement thereto or document incorporated by reference
therein, a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (C) any breach of the representations and
warranties of the Company contained herein or failure of the Company to perform
its obligations hereunder or pursuant to any law, any act or failure to act, or
any alleged act or failure to act, by the Placement Agent in connection with, or
relating in any manner to, the Shares or the Offering, and which is included as
part of or referred to in any loss, claim, damage, expense, liability, action,
investigation or proceeding arising out of or based upon matters covered by
subclause (A), (B) or (C) above of this Section 8(a) (provided that the Company
shall not be liable in the case of any matter covered by this subclause (C) to
the extent that it is determined in a final judgment by a court of competent
jurisdiction that such loss, claim, damage, expense or liability resulted
directly from any such act, or failure to act, undertaken or omitted to be taken
by the Placement Agent through its gross negligence or willful misconduct) and
shall reimburse the Placement Agent Indemnified Party promptly upon demand for
any documented legal fees or other expenses reasonably incurred by that
Placement Agent Indemnified Party in connection with investigating, or preparing
to defend, or defending against, or appearing as a third party witness in
respect of, or otherwise incurred in connection with, any such loss, claim,
damage, expense, liability, action, investigation or proceeding, as such fees
and expenses are incurred; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage, expense
or liability arises out of or is based upon an untrue statement or alleged
untrue statement in, or omission or alleged omission from any Preliminary
Prospectus, any Registration Statement or the Prospectus, or any such amendment
or supplement thereto, or any Issuer Free Writing Prospectus made in reliance
upon and in conformity with written information furnished to the Company by the
Placement Agent specifically for use therein, which information the parties
hereto agree is limited to the Placement Agent’s Information (as defined in
Section 18). This indemnity agreement is not exclusive and will be in addition
to any liability, which the Company might otherwise have and shall not limit any
rights or remedies which may otherwise be available at law or in equity to each
Placement Agent Indemnified Party.
(b)    The Placement Agent shall indemnify and hold harmless the Company and its
directors, its officers who signed the Registration Statement and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange

{00044218.DOCX;1}    23    

--------------------------------------------------------------------------------



Act (collectively the “Company Indemnified Parties” and each a “Company
Indemnified Party”) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof),
joint or several, to which such Company Indemnified Party may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
expense, liability, action, investigation or proceeding arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto, or (ii) the omission or
alleged omission to state in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto, a material fact required
to be stated therein or necessary to make the statements therein not misleading,
but in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the Placement
Agent specifically for use therein, which information the parties hereto agree
is limited to the Placement Agent’s Information as defined in Section 18, and
shall reimburse the Company upon demand for any documented legal fees or other
expenses reasonably incurred by such party in connection with investigating or
preparing to defend or defending against or appearing as third party witness in
connection with any such loss, claim, damage, liability, action, investigation
or proceeding, as such fees and expenses are incurred. Notwithstanding the
provisions of this Section 8(b), in no event shall any indemnity by the
Placement Agent under this Section 8(b) exceed the total compensation received
by the Placement Agent in accordance with Section 2.5. This indemnity agreement
is not exclusive and will be in addition to any liability, which the Placement
Agent might otherwise have and shall not limit any rights or remedies which may
otherwise be available at law or in equity to each Company Indemnified Party.
(c)    Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8. If any such action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party (which counsel shall not, except with the written consent of
the indemnified party, be counsel to the indemnifying party). After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such action, except as provided herein, the indemnifying party shall
not be liable to the indemnified party under Section 8 for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense of such action other than reasonable costs of investigation; provided,
however, that any indemnified party shall have the right to employ separate
counsel in any such action and to participate in the defense of such action but
the fees and expenses of such counsel (other than reasonable costs of
investigation) shall be at the expense of such indemnified party unless (i) the
employment thereof has been specifically authorized in writing by the Company in
the case of a claim for indemnification under Section 8(a) the Placement Agent
in the case of a claim for indemnification under Section 8(b), (ii) such

{00044218.DOCX;1}    24    

--------------------------------------------------------------------------------



indemnified party shall have been advised by its counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the indemnifying party, or (iii) the indemnifying party has
failed to assume the defense of such action and employ counsel reasonably
satisfactory to the indemnified party within a reasonable period of time after
notice of the commencement of the action or the indemnifying party does not
diligently defend the action after assumption of the defense, in which case, if
such indemnified party notifies the indemnifying party in writing that it elects
to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of (or, in the
case of a failure to diligently defend the action after assumption of the
defense, to continue to defend) such action on behalf of such indemnified party
and the indemnifying party shall be responsible for legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
of such action; provided, however, that the indemnifying party shall not, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys at any time for all such indemnified
parties (in addition to any local counsel), which firm shall be designated in
writing by the Placement Agent if the indemnified parties under this Section 8
consist of any Placement Agent Indemnified Party or by the Company if the
indemnified parties under this Section 8 consist of any Company Indemnified
Parties. Subject to this Section 8(c), the amount payable by an indemnifying
party under Section 8 shall include, but not be limited to, (x) reasonable legal
fees and expenses of counsel to the indemnified party and any other reasonable
expenses in investigating, or preparing to defend or defending against, or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any action, investigation, proceeding or claim, and (y) all
amounts paid in settlement of any of the foregoing. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of judgment with respect to any pending or
threatened action or any claim whatsoever, in respect of which indemnification
or contribution could be sought under this Section 8 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party. Subject to the
provisions of the following sentence, no indemnifying party shall be liable for
settlement of any pending or threatened action or any claim whatsoever that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, if its consent
has been unreasonably withheld or delayed or if there be a judgment for the
plaintiff in any such matter, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment. In addition, if at any time an
indemnified party shall have requested that an indemnifying party reimburse the
indemnified party for fees and expenses of counsel and such fees and expenses
are required to be reimbursed by this Section 8, such indemnifying party agrees
that it shall be liable for any settlement of the nature contemplated herein
effected without its written consent if (i) such settlement is entered into more
than forty-five (45) days after receipt by such indemnifying party of the
request for such reimbursement, (ii) such indemnifying party shall have received
notice of the terms of such settlement at least thirty (30) days prior to such
settlement being entered into and (iii) such indemnifying party shall not have
reimbursed such indemnified party in accordance with such request prior to the
date of such settlement.
(d)    If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under Section 8(a) or
Section 8(b), then each indemnifying

{00044218.DOCX;1}    25    

--------------------------------------------------------------------------------



party shall, in lieu of indemnifying such indemnified party, contribute to the
amount paid, payable or otherwise incurred by such indemnified party as a result
of such loss, claim, damage, expense or liability (or any action, investigation
or proceeding in respect thereof) referred to in Section 8(a) or (b) above, as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Placement Agent on the
other hand from the offering of the Shares, or (ii) if the allocation provided
by clause (i) of this Section 8(d) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) of this Section 8(d) but also the relative fault of the Company
on the one hand and the Placement Agent on the other with respect to the
statements, omissions, acts or failures to act which resulted in such loss,
claim, damage, expense or liability (or any action, investigation or proceeding
in respect thereof) as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Placement
Agent on the other with respect to such offering shall be deemed to be in the
same proportion as the total net proceeds from the offering of the Shares
purchased under this Agreement (before deducting expenses) received by the
Company bear to the total Placement Fee received by the Placement Agent in
connection with the Offering, in each case as set forth on the cover page of the
Prospectus.. The relative fault of the Company on the one hand and the Placement
Agent on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Placement Agent on the other, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement, omission, act or
failure to act; provided that the parties hereto agree that the written
information furnished to the Company by the Placement Agents for use in any
Preliminary Prospectus, any Registration Statement or the Prospectus, or in any
amendment or supplement thereto, consists solely of the Placement Agent’s
Information as defined in Section 18. The Company and the Placement Agent agree
that it would not be just and equitable if contribution pursuant to this Section
8(d) were to be determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to herein. The amount paid or payable by an indemnified party as a result of the
loss, claim, damage, expense, liability, action, investigation or proceeding
referred to above in this Section 8(d) shall be deemed to include, for purposes
of this Section 8(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding. Notwithstanding the provisions
of this Section 8(d), the Placement Agent shall not be required to contribute
any amount in excess of the total compensation received by the Placement Agent
in accordance with Section 2.5 less the amount of any damages which the
Placement Agent has otherwise paid or become liable to pay by reason of any
untrue or alleged untrue statement, omission or alleged omission, act or alleged
act or failure to act or alleged failure to act. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
9.    QUALIFIED INDEPENDENT UNDERWRITER. The Company hereby confirms that at its
request and pursuant to a letter agreement dated March 24, 2015, by and among
the Company, the Placement Agent and the QIU, the terms of which are
incorporated herein by reference, the QIU is acting and has acted as “qualified
independent underwriter” within the meaning of FINRA Rule 5121 in connection
with the placement of the Shares. The Company will indemnify and hold harmless
the QIU and each person who controls the QIU within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which the QIU may
become

{00044218.DOCX;1}    26    

--------------------------------------------------------------------------------



subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon the QIU’s acting (or alleged failing to act) as such “qualified independent
underwriter” in connection with the placement of the Shares and will reimburse
the QIU for any legal or other expenses reasonably incurred by the QIU in
connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage, or liability results from the gross negligence or willful
misconduct of the QIU or any misrepresentation or breach of warranty by the QIU
under the terms of such letter agreement. As compensation for the services of
the QIU hereunder, the Company agrees to pay the QIU $50,000 on the Closing Date
and to reimburse the QIU for all reasonable expenses, including fees and
disbursements of counsel, incurred by it as the QIU in an amount not to exceed
$1,000; provided, however, that if the gross proceeds to the Company from the
Offering is less than $7,001,500, the Company shall be obligated to pay to the
QIU 0.73% of the actual gross proceeds of the offering as compensation for its
services and in reimbursement of its expenses and the Placement Agent will be
responsible to pay the balance out of its own commission received in this
Offering.
10.    TERMINATION. The obligations of the Placement Agent and the Purchasers
hereunder and under the Subscription Agreements, respectively, may be terminated
by the Placement Agent, in its absolute discretion by notice given to the
Company prior to delivery of and payment for the Shares if, prior to that time,
any of the events described in Sections 7(i), 7(j), and 7(k) have occurred or if
all of the Purchasers shall decline to purchase the Shares for any reason
permitted under this Agreement or the Subscription Agreements.
11.    REIMBURSEMENT OF PLACEMENT AGENT’S EXPENSES. Notwithstanding anything to
the contrary in this Agreement, if (a) this Agreement shall have been terminated
pursuant to Section 10, (b) the Company shall fail to tender the Shares for
delivery to the Purchasers for any reason not permitted under this Agreement,
(c) all of the Purchasers shall decline to purchase the Shares for any reason
permitted under the Subscription Agreements or (d) the sale of the Shares is not
consummated because any condition to the obligations of the Purchasers or the
Placement Agent set forth in the Subscription Agreements or herein, as
applicable, is not satisfied or because of the refusal, inability or failure on
the part of the Company to perform any agreement herein or to satisfy any
condition or to comply with the provisions hereof (other than by reason of the
default of the Placement Agent or the Purchasers), then in addition to the
payment of amounts in accordance with Section 6(a)–(h), the Company shall
reimburse the Placement Agent for the reasonable fees and expenses of the
Placement Agent’s counsel up to a maximum of $75,000 as contemplated by Section
6, and the Company will have no further obligation or liability hereunder except
as set forth in Sections 6, 8 and 11 hereof.
12.    ABSENCE OF FIDUCIARY RELATIONSHIP. The Company acknowledges and agrees
that:
(a)    the Placement Agent’s responsibility to the Company is solely contractual
in nature, the Placement Agent has been retained solely to act as Placement
Agent in connection with the Offering and no fiduciary, advisory or agency
relationship between the Company and the Placement Agent has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether the Placement Agent has advised or are advising the Company on other
matters;
(b)    the price of the Shares set forth in this Agreement was established by
the Company following discussions and arms-length negotiations with the
Placement Agent, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;

{00044218.DOCX;1}    27    

--------------------------------------------------------------------------------



(c)    it has been advised that the Placement Agent and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that the Placement Agent has no obligation to
disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and
(d)    it waives, to the fullest extent permitted by law, any claims it may have
against the Placement Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Placement Agent shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.
13.    SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT. This Agreement
shall inure to the benefit of and be binding upon the Placement Agent, the
Company, the QIU and their respective successors and assigns. This Agreement
shall also inure to the benefit of the Purchasers each of which shall be a third
party beneficiary hereof. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, other than the persons
mentioned in the preceding sentences, any legal or equitable right, remedy or
claim under or in respect of this Agreement, or any provisions herein contained,
this Agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of such persons and for the benefit of
no other person; except that the representations, warranties, covenants,
agreements and indemnities of the Company contained in this Agreement shall also
be for the benefit of the Placement Agent Indemnified Parties and the QIU and
the indemnities of the Placement Agent shall be for the benefit of the Company
Indemnified Parties. It is understood that the Placement Agent’s and QIU’s
responsibility to the Company is solely contractual in nature and the Placement
Agent and the QIU do not owe the Company, or any other party, any fiduciary duty
as a result of this Agreement.
14.    SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company or any person controlling any of them and
shall survive delivery of and payment for the Shares. Notwithstanding any
termination of this Agreement, including without limitation any termination
pursuant to Sections 10 or 11, Sections 6, 8 and 11 shall not terminate and
shall remain in full force and effect at all times.
15.    NOTICES. All statements, requests, notices and agreements hereunder shall
be in writing, and:
(a)    if to the Placement Agent, shall be delivered or sent by mail, overnight
courier, facsimile transmission or electronic mail to:
Taglich Brothers, Inc., 275 Madison Avenue, Suite 1618, New York, New York
10016, Attention: Robert Schroeder, Fax: (212) 661-6824, e-mail:
schroeder@taglichbrothers.com; and
with a copy, which shall not constitute notice, to Eaton & Van Winkle LLP, 3
Park Avenue, 16th floor, New York, NY 10016, Attention: Vincent J. McGill, Esq.,
Fax: (212) 779-9928, e-mail: vmcgill@evw.com.

{00044218.DOCX;1}    28    

--------------------------------------------------------------------------------



(b)    if to the Company, shall be delivered or sent by mail, overnight courier,
facsimile transmission or electronic mail to BG Staffing, Inc., 5850 Granite
Parkway, Suite 730, Plano, Texas 75024, Attention: L. Allen Baker, Jr., Fax:
(972) 692-2444, e-mail:abaker@bgstaffing.com,
with a copy, which shall not constitute notice, to Norton Rose Fulbright US LLP
(a member of Norton Rose Fulbright), 2200 Ross Avenue, Suite 3600, Dallas, Texas
75201 Attention: William Bowers, Esq., Fax: (214) 855-8200, e-mail:
bill.bowers@nortonrosefulbright.com; and
(c)    if to the QIU, shall be delivered or sent by mail, overnight courier or
facsimile transmission to National Securities Corporation, 410 Park Avenue, 14th
Floor, New York, New York 10022, Attention: Jonathan C. Rich, EVP–Director of
Investment Banking, Fax: (212) 380-2828, e-mail: jrich@nationalsecuritiesib.com
16.    DEFINITION OF CERTAIN TERMS. For purposes of this Agreement, (a)
“business day” means any day on which NYSE MKT is open for trading and
(b) “subsidiary” has the meaning set forth in Rule 405 of the Rules and
Regulations.
17.    GOVERNING LAW, AGENT FOR SERVICE AND JURISDICTION. This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, including without limitation Section 5-1401 of the New York General
Obligations Law. No legal proceeding may be commenced, prosecuted or continued
in any court other than the courts of the State of New York located in the City
and County of New York or in the United States District Court for the Southern
District of New York, which courts shall have jurisdiction over the adjudication
of such matters, and the Company and the Placement Agent each hereby consent to
the jurisdiction of such courts and personal service with respect thereto. The
Company and the Placement Agent each hereby consent to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against the
Company or the Placement Agent. The Company and the Placement Agent each hereby
waive all right to trial by jury in any legal proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The Company agrees that a final judgment in any such legal proceeding
brought in any such court shall be conclusive and binding upon the Company and
the Placement Agent and may be enforced in any other courts in the jurisdiction
of which the Company is or may be subject, by suit upon such judgment.
18.    PLACEMENT AGENT’S INFORMATION. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agent’s Information
consists solely of the following information in the Prospectus: (i) the fourth
sentence in the second paragraph on the front cover page, and (ii) the first,
sixth, and seventh paragraphs contained under “Conflict of Interest;
Affiliations” under the heading “Plan of Distribution (Conflict of Interest).”
19.    PARTIAL UNENFORCEABILITY. The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof. If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
20.    GENERAL. This Agreement constitutes the entire agreement of the parties
to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. In this Agreement, the masculine, feminine and neuter

{00044218.DOCX;1}    29    

--------------------------------------------------------------------------------



genders and the singular and the plural include one another. The section
headings in this Agreement are for the convenience of the parties only and will
not affect the construction or interpretation of this Agreement. This Agreement
may be amended or modified, and the observance of any term of this Agreement may
be waived, only by a writing signed by the Company and the Placement Agent.
21.    COUNTERPARTS. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument and such signatures may be
delivered by facsimile.

{00044218.DOCX;1}    30    

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.


Very truly yours,
BG STAFFING, INC.
By:
/s/ Michael A. Rutledge
Name: Michael A. Rutledge
Title: Chief Financial Officer and Secretary





Accepted as of the date
first above written:
TAGLICH BROTHERS, INC.

By:
/s/ Robert C. Schroeder    
Name: Robert C. Schroeder
Title: Vice President

NATIONAL SECURITIES CORPORATION
By:
/s/ Jonathan Rich    
Name: Jonathan Rich
Title: EVP-Director of Investment Banking




{00044218.DOCX;1}    31    

--------------------------------------------------------------------------------




SCHEDULE A
General Use Free Writing Prospectuses


None.



{00044218.DOCX;1}    

--------------------------------------------------------------------------------






SCHEDULE B


List of executive officers, directors and 5% or more stockholders subject to
Lock-Up
1.    L. Allen Baker, Jr.
2.    Michael A. Rutledge
3.    C. David Allen, Jr.
4.    Paul A. Seid
5.    Douglas E. Hailey
6.    Richard L. Baum, Jr.
7.    Michael N. Taglich
8.    Robert F. Taglich
 




    









{00044218.DOCX;1}    



--------------------------------------------------------------------------------




EXHIBIT A
Subscription Agreement
BG Staffing, Inc.
5850 Granite Parkway, Suite 730
Plano, Texas 75024


Ladies and Gentlemen:


The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
1.This Subscription Agreement (this “Agreement”), is made as of the date set
forth below between BG Staffing, Inc. a Delaware corporation (the “Company”),
and the Investor.
2.The Company has authorized the sale and issuance to certain investors of up to
an aggregate of 636,500 shares of common stock (the “Shares”), par value $0.01
per share of the Company (the “Common Stock”), for a purchase price of $11.00
per Share (the “Purchase Price”) pursuant to the Offering defined in Section 3
hereof.
3.The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the number of Shares
set forth below for the aggregate purchase price set forth below.
4.    The Investor acknowledges that the Offering is not being underwritten by
the placement agent (the “Placement Agent”) named in the Prospectus Supplement
and that there is no minimum offering amount. The Investor acknowledges further
that the Company has agreed to pay the Placement Agent a fee (the “Placement
Fee”) in respect of the sale of Shares to the Investor.
5.    The completion of the purchase and sale of the Shares (the “Closing”)
shall occur at a place and time (the “Closing Date”) to be specified by the
Company and the Placement Agent, and in any event no later than three (3)
Trading Days (as defined below) after the date hereof, and of which the
Investors will be notified in advance by the Placement Agent, in accordance with
Rule 15c6-1 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). At the Closing, (a) the Company shall cause the Transfer
Agent to deliver to the Investor the number of Shares set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Signature
Page, in the name of a nominee designated by the Investor, and (b) the aggregate
purchase price for the Shares being purchased by the Investor will be delivered
by or on behalf of the Investor to the Company. “Trading Day” shall mean (a) any
day on which the Common Stock is listed or quoted and traded on its primary
Trading Market, (b) if the Common Stock is not then listed or quoted and traded
on any Eligible Market, then a day on which trading occurs on the OTC Bulletin
Board (or any successor thereto), or (c) if trading does not occur on the OTC
Bulletin Board (or any successor thereto), any business day. “Trading Market”
shall mean the NYSE MKT or any other Eligible Market, or any national securities
exchange, market or trading or quotation facility on which the Common Stock is
then listed or quoted. “Eligible Market” means any of the New York Stock
Exchange, The NASDAQ Global Market, The NASDAQ Global Select Market, The NASDAQ
Capital Market or the NYSE MKT.
6.    The offering and sale of the Shares (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3 (including the
prospectus contained therein (the “Base

{00044218.DOCX;1}        

--------------------------------------------------------------------------------




Prospectus”), the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”), (2) if applicable,
certain “free writing prospectuses” (as that term is defined in Rule 405 under
the Securities Act of 1933, as amended (the “Act”)), that have been or will be
filed with the Commission and delivered to the Investor on or prior to the date
hereof and (3) a Prospectus Supplement (the “Prospectus Supplement” and together
with the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Shares and terms of the Offering that will be filed
with the Commission and delivered to the Investor (or made available to the
Investor by the filing by the Company of an electronic version thereof with the
Commission) on or prior to the date hereof.
7.    The manner of settlement of the Shares purchased by the Investor shall be
determined by such Investor by delivery versus payment (“DVP”) through The
Depository Trust Company (“DTC”) or through DTC Deposit/Withdrawal at Custodian
(“DWAC”) (i.e., the Company shall issue Shares registered in the Investor’s name
and address as set forth below and released by American Stock Transfer & Trust
Company, LLC, the Company’s transfer agent (the “Transfer Agent”) to the
Investor through DTC or DWAC at the Closing directly to the account(s) at
Taglich Brothers, Inc. (“Taglich”), or other account identified by the Investor
and simultaneously therewith payment shall be made to the Company).


(a)    DWAC Delivery. If the Investor elects to settle the Shares purchased by
such Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery
system, the Investor shall remit by wire transfer the amount of funds equal to
the aggregate purchase price for the Shares being purchased by the Investor to
an account designated by the Company and the Placement Agent at least one
Trading Day prior to the Closing.


(b)    Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, at the Closing, the Investor shall confirm that the
account or accounts to be credited with the Shares being purchased by the
Investor have a minimum cash balance equal to the aggregate purchase price for
the Shares being purchased by the Investor.


(c)    DWAC Delivery. If the Investor elects to settle the Shares purchased by
such Investor through DTC’s DWAC delivery system, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by such Investor are maintained, which broker/dealer shall be a
DTC participant, to set up a DWAC instructing the Transfer Agent to credit such
account or accounts with the Shares. Such DWAC instruction shall indicate the
settlement date for the deposit of the Shares. Simultaneously with the delivery
to the Company of the funds pursuant to Section 7(a) above, the Company shall
direct the Transfer Agent to credit the Investor’s account or accounts with the
Shares pursuant to the information contained in the DWAC.


(d)    Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, at the Closing, the Investor shall notify the
Placement Agent of the account or accounts at the Placement Agent to be credited
with the Shares being purchased by such Investor. On the Closing Date, the
Company shall deliver the Shares to the Investor through DTC directly to the
account(s) at the Placement Agent identified by the Investor.


8.    NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT
BY THE INVESTOR, THE INVESTOR SHALL NOTIFY TAGLICH OF THE ACCOUNT OR ACCOUNTS AT
TAGLICH, OR OTHER ACCOUNT TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH
INVESTOR.

{00044218.DOCX;1}        

--------------------------------------------------------------------------------




IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF THE DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) SYSTEM OR DVP
IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE
PRICE FOR THE SHARES OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A
TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE
INVESTOR MAY BE EXCLUDED FROM THE OFFERING ALTOGETHER.
9.    The undersigned confirms that the Company has not (A) given any guarantee
or representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the Common Stock or (B) made any representation to the undersigned regarding the
legality of the undersigned’s investment in the Common Stock under applicable
legal investment or similar laws or regulations. In deciding to purchase the
Common Stock, the undersigned is not relying on the advice or recommendations of
the Company and the undersigned has made its own independent decision that the
investment in the Common Stock is suitable and appropriate for the undersigned.


10.    The Company has entered into a Placement Agent Agreement (the “Placement
Agreement”), with the Placement Agent that contains certain representations,
warranties, covenants and agreements of the Company that may be relied upon by
the Investor, which shall be a third party beneficiary thereof. The Company
confirms that all references in the Placement Agreement to “Purchasers” shall
include the Investor and Other Investors.
11.    The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a FINRA member or an Associated Person (as such term is defined under the
FINRA Membership and Registration Rules Section 1011) as of the Closing, and (c)
neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering, acquired, or obtained the right to acquire, 20% or more of
the Common Stock (or securities convertible into or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:
    
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
12.    The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated January 7, 2015, which is a part
of the Company’s Registration Statement, the documents incorporated by reference
therein, the Prospectus Supplement dated May 4, 2015 and the documents
incorporated by reference therein, and any free writing prospectus
(collectively, the “Disclosure Package”), prior to or in connection with the
receipt of this Agreement. The Investor acknowledges that, prior to the delivery
of this Agreement to the Company, the Investor will receive certain additional
information regarding the Offering, including pricing information (the “Offering
Information”). Such information may be provided to the Investor by any means
permitted under the Act, including the Prospectus Supplement, a free writing
prospectus or oral communications.
13.    No offer by the Investor to buy Shares will be accepted and no part of
the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or the Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic

{00044218.DOCX;1}        

--------------------------------------------------------------------------------




mail) notice of its acceptance of such offer. An indication of interest will
involve no obligation or commitment of any kind until the Investor has been
delivered the Offering Information.
14.     The Company’s obligation to issue and sell the Shares to the Investor
shall be subject to: (i) the receipt by the Company of the purchase price for
the Shares being purchased hereunder as set forth on the Signature Page, (ii)
the accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date, and (iii) the condition that the Placement Agent shall not have
terminated the Placement Agent Agreement pursuant to the terms thereof, and (iv)
the satisfaction or waiver of the conditions to closing set forth in the
Placement Agent Agreement.


15.    The Investor’s obligation to purchase the Shares will be subject to (i)
the delivery by the Company of the Shares in accordance with the provisions of
this Agreement, (ii) the condition that the Placement Agent shall not have
terminated the Placement Agreement pursuant to the terms thereof, and (iii) the
satisfaction (or waiver by the Placement Agent) of the conditions to the closing
in the Placement Agreement. The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the Shares
that they have agreed to purchase from the Company. The Investor understands and
agrees that any termination of the Placement Agreement pursuant to the terms
thereof prior to the sale and purchase of the Shares to the Investor shall have
the effect of terminating this Subscription Agreement pursuant to Section 20
below.


16.    This Agreement will be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.
17.    This Agreement may be executed in two or more counterparts, each of which
will constitute an original, but all of which, when taken together, will
constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. The Company and the Investor acknowledge and agree that the Company
shall deliver its counterpart to the Investor as soon as reasonably practicable.
18.    The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s signed counterpart to this Agreement, together with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission), shall constitute written confirmation of the Company’s
agreement to sell the Shares to such Investor.
19.     The Company and the Investor agree that the Company shall (a) no later
than 9:00 am New York City time on the business day immediately following the
date hereof, issue a press release announcing the material terms and conditions
of the Offering prior to the opening of the financial markets in New York City
(the “Press Release”) and (b) on the business day immediately following the date
hereof, file a Current Report on Form 8-K with the Securities and Exchange
Commission including, but not limited to, a form of this Agreement as an exhibit
thereto.
20.    In the event that the Placement Agreement is terminated by the Placement
Agent pursuant to the terms thereof, this Agreement shall terminate without any
further action on the part of the parties hereto.



{00044218.DOCX;1}        

--------------------------------------------------------------------------------








[signatures on following page]

{00044218.DOCX;1}        

--------------------------------------------------------------------------------




Number of Shares: ____________________ Aggregate Purchase Price: $
________________
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of: May , 2015
____________________________
INVESTOR


________________________ ___ ____________________________________
Signature Signature


___________________________ _____________________________________
Print Name: Print Name (if Joint)


To ensure appropriate delivery of your shares, please provide us with the
following information:
1. The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:
            
2. The relationship between the Investor and the registered holder listed in
response to item 1 above:
            
3. The mailing address of the registered holder listed in response to item 1
above:
            
4. The Social Security Number or Tax Identification Number of the registered
holder:
            
5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
            
6. DTC Participant Number:
            
7. Name of Account at DTC Participant being credited with the Shares:
            
8. Account Number at DTC Participant being credited with the Shares:
            






{00044218.DOCX;1}        

--------------------------------------------------------------------------------




Agreed and Accepted
this ___ day of May, 2015:
BG STAFFING, INC.




By:    
Name:
Title:

{00044218.DOCX;1}        

--------------------------------------------------------------------------------




EXHIBIT B
Form of Lock-Up Agreement
, 2015




Taglich Brothers, Inc.
275 Madison Avenue, Suite 1618
New York, NY 10016


Re:    BG Staffing, Inc.


Ladies and Gentlemen:


The undersigned, a holder of common stock, par value $0.01 (“Common Stock”), or
rights to acquire Common Stock, of BG Staffing, Inc. (the “Company”), a Delaware
corporation, understands that Taglich Brothers, Inc. will act as placement agent
to carry out a registered direct offering (the “Offering”) of shares of Common
Stock of the Company (the “Shares”) pursuant to a Placement Agent Agreement (the
“Placement Agent Agreement”) to be entered into between the Company and Taglich
Brothers, Inc. (the “Placement Agent”).


In consideration of the Placement Agent’s agreement to enter into the Placement
Agent Agreement and to proceed with the Offering of the Shares, and for other
good and valuable consideration receipt of which is hereby acknowledged, the
undersigned hereby agrees for the benefit of the Company and the Placement Agent
that, without the prior written consent of the Placement Agent, the undersigned
will not, during the period commencing on the date hereof and ending 180 days
after the date of the final prospectus supplement relating to the Offering (the
“Lock-Up Period”), directly or indirectly (1) offer, pledge, assign, encumber,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock owned either of record or beneficially (as defined in the
Securities Exchange Act of 1934, as amended) by the undersigned on the date
hereof or hereafter acquired or (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of Common Stock or such other securities, in
cash or otherwise, or publicly announce an intention to do any of the foregoing.
In addition, the undersigned agrees that, without the prior written consent of
the Placement Agents it will not, during the Lock-Up Period, make any demand for
or exercise any right with respect to, the registration of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock. The foregoing shall not apply to (i) Common Stock or rights to acquire
Common Stock to be transferred as a bona fide gift or gifts (provided that any
donee thereof agrees in writing to be bound by the terms hereof), and (ii) the
establishment of a trading plan pursuant to Rule 10b5-1 under the Exchange Act
for the transfer of shares of Common Stock, provided that such plan does not
provide for the transfer of shares of common Stock during the Lock-up Period and
no public announcement or filing under the Exchange Act regarding the
establishment of such plan is required or voluntarily made by or on behalf of
the undersigned or the Company, (iii) Common Stock or rights to acquire Common
Stock to be transferred by will or intestate succession, (iv) Common Stock or
rights to acquire Common Stock to be transferred to any trust for the benefit of
the undersigned or immediate family members of the undersigned, (v) Common Stock
or rights to acquire Common Stock to be transferred to affiliates (as defined in
the Securities Act of 1933, as amended)

{00044218.DOCX;1}    

--------------------------------------------------------------------------------




of the undersigned (provided that any such affiliate agrees in writing to be
bound by the terms hereof), or (vi) exercise of options or transfer of
securities to the Company in transactions exempt from Section 16(b) of the
Exchange Act.
In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.


The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.


The undersigned understands that, if the Placement Agent Agreement does not
become effective, or if the Placement Agent Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Shares to be sold thereunder, or the payment for
and delivery of the Shares to be sold thereunder does not occur by May 15, 2015,
the undersigned shall be released form all obligations under this Letter
Agreement.


The undersigned, whether or not participating in the Offering, understands that
the Placement Agent is entering into the Placement Agent Agreement and
proceeding with the Offering in reliance upon this Letter Agreement.



{00044218.DOCX;1}    

--------------------------------------------------------------------------------




This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.


                        


Very truly yours,


[STOCKHOLDER]






By: _______________________
Name:
Title:









{00044218.DOCX;1}        

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF AMENDED AND RESTATED WARRANT

{00044218.DOCX;1}        

--------------------------------------------------------------------------------




BG STAFFING, INC.


AMENDED AND RESTATED
WARRANT TO PURCHASE COMMON STOCK


VOID AFTER 5:00 P.M., EASTERN TIME,
ON THE EXPIRATION DATE


THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD,
PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE WITH
THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL SECURITIES
LAWS OR WITHOUT DELIVERING AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.


THIS AMENDED AND RESTATED WARRANT TO PURCHASE COMMON STOCK AMENDS AND RESTATES
IN ITS ENTIRETY THE WARRANT TO PURCHASE ______ SHARES OF COMMON STOCK ISSUED TO
______________ ON DECEMBER __, 2014


FOR VALUE RECEIVED, BG Staffing, Inc., a Delaware corporation (the “Company”),
hereby agrees to sell upon the terms and on the conditions hereinafter set
forth, at any time commencing on the sixth month anniversary of the date hereof
(the date of the commencement of sales in the offering completed in May 2015)
but no later than 5:00 p.m., Eastern Time, on _______ __, 2020 (the fifth annual
anniversary of the date of the commencement of sales in the offering completed
in May 2015) (the “Expiration Date”), to ________________ (the “Holder”), under
the terms as hereinafter set forth, _____________ (______) fully paid and
non-assessable shares of the Company’s Common Stock, par value $0.01 per share
(the “Common Stock”), at a purchase price per share of $11.85 (the “Warrant
Price”), pursuant to the terms and conditions set forth in this warrant (this
“Warrant”). The number of shares of Common Stock issued upon exercise of this
Warrant (“Warrant Shares”) and the Warrant Price are subject to adjustment in
certain events as hereinafter set forth.


1.
Exercise of Warrant.



(a)    The Holder may exercise this Warrant according to the terms and
conditions set forth herein by delivering to the Company at any time prior to
the Expiration Date (such date of exercise, the “Exercise Date”) (i) the
Exercise Notice attached hereto as Exhibit A (the “Exercise Notice”) (having
then been duly executed by the Holder), and (ii) unless the Warrant is being
exercised pursuant to a Cashless Exercise (as defined below), a certified check,
a bank draft or wire transfer in payment of the purchase price, in lawful money
of the United States of America, for the number of Warrant Shares specified in
the Exercise Notice. The Holder shall not be required to deliver the original of
this Warrant in order to effect an exercise hereunder. Execution and delivery of
an Exercise Notice with respect to less than all of the Warrant Shares shall
have the same effect as cancellation of the original of this Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares. Execution and delivery of an Exercise Notice for all of the
then-remaining Warrant Shares shall have the same effect as cancellation of the
original of this Warrant after delivery of the Warrant Shares in accordance with
the terms hereof.


(b)    On or before the third (3rd) Trading Day (as defined below) following the
later of (i) the date on which the Company has received an Exercise Notice, or
(ii) the date on which the Company receives payment of the Warrant Price (which
shall not apply for cashless exercises), the Company shall transmit an
acknowledgment of confirmation of receipt of such Exercise Notice to the Holder
and the Company’s transfer agent (the “Transfer Agent”). On or before the fifth
(5th) Trading Day following the later of (i) the date on which the Company has
received such Exercise Notice and (ii) the date on which the Company receives
the Warrant Price (such later date, the “Delivery Date”), the Company

        

--------------------------------------------------------------------------------




shall (X) provided that the Transfer Agent is participating in The Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program, upon the
request of the Holder, credit such aggregate number of shares of Common Stock to
which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit/ Withdrawal at Custodian
system, or (Y) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver to the Holder or, at
the Holder’s instruction pursuant to the Exercise Notice, the Holder’s agent or
designee, in each case, sent by reputable overnight courier to the address as
specified in the applicable Exercise Notice, a certificate, registered in the
Company’s share register in the name of the Holder or its designee (as indicated
in the applicable Exercise Notice), for the number of shares of Common Stock to
which the Holder is entitled pursuant to such exercise. Upon the later of (i)
the date on which the Company has received the Exercise Notice or (ii) the date
on which the Company receives the Warrant Price, the Holder shall be deemed for
all corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates evidencing such Warrant Shares (as the case may
be). Notwithstanding the foregoing, if a Holder has not received certificates
for all Warrant Shares prior to the third (3rd) business day after the Delivery
Date with respect to an exercise of any portion of this Warrant for any reason,
then Holder shall have the right, but not the obligation, at any time thereafter
until receipt of all the Warrant Shares relating to the Exercise Notice, to
rescind the Exercise Notice by providing notice to the Company (the “Rescission
Notice”). Upon delivery of a Rescission Notice to the Company, the Holder shall
regain the rights of a Holder of this Warrant with respect to such unexercised
portions of this Warrant and the Company shall, as soon as practicable, return
such unexercised Warrant to the Holder or, if the Warrant has not been
surrendered, adjust its records to reflect that such portion of this Warrant has
not been exercised. This Warrant may be exercised in whole or in part so long as
any exercise in part hereof would not involve the issuance of fractional Warrant
Shares. If exercised in part, at the request of the Holder and upon delivery of
the original Warrant and upon delivery of the original Warrant, the Company
shall deliver to the Holder a new Warrant, identical in form to this Warrant, in
the name of the Holder, evidencing the right to purchase the number of Warrant
Shares as to which this Warrant has not been exercised, which new Warrant shall
be signed by the President or Chief Executive Officer of the Company. The term
Warrant as used herein shall include any subsequent Warrant issued as provided
herein. “Trading Day” means a day on which the NYSE MKT or any other trading
market or exchange on which the Common Stock may then trade is open for
business.


(c)    In addition to the rights set forth in Section 1(b), if the Company fails
to deliver to the Holder a certificate or certificates representing the Warrant
Shares pursuant to an exercise by the close of business on the third Trading Day
after the date of exercise, and if after such third Trading Day the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Warrant Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall (i) pay in cash to the Holder the amount by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (ii) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of Warrant Shares with an aggregate sale price giving rise
to such purchase obligation of $10,000, under clause (i) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Company’s obligations under this Section 1(c) will be subject to the Holder
providing the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In, together with applicable confirmations and
other evidence reasonably requested by the Company. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing Warrant Shares upon exercise of this Warrant as
required pursuant to the terms hereof.


(d)    Notwithstanding any provisions herein to the contrary, in lieu of
exercising this Warrant by cash payment in the manner set forth in Section 1(a),
the Holder may, in its sole discretion, elect to exercise this Warrant, or a
portion hereof, and to pay for the Warrant Stock by way of cashless exercise (a
“Cashless Exercise”). If the Holder

        

--------------------------------------------------------------------------------




wishes to effect a cashless exercise, the Holder shall deliver the Exercise
Notice duly executed by such Holder or by such Holder’s duly authorized
attorney, at the principal office of the Company, or at such other office or
agency as the Company may designate in writing prior to the date of such
exercise, in which event the Company shall issue to the registered Holder the
number of Warrant Shares computed according to the following equation:






[finalplacementagentag_image1.gif]
; where


X = the number of Warrant Shares to be issued to the registered Holder.
Y = the Warrant Shares purchasable under this Warrant or, if only a portion of
the Warrant is being exercised, the portion of the Warrant Shares being
exercised.
A = the Fair Market Value (defined below) of one share of Common Stock on the
Exercise Date.
B = the Warrant Price (as adjusted pursuant to the provisions of this Warrant).


For purposes of this Section 1(d), the “Fair Market Value” of one share of
Common Stock on the Exercise Date shall have one of the following meanings:


(1)    if the Common Stock is traded on a national securities exchange
registered with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended, the Fair Market Value shall be
deemed to be the average of the Closing Prices over a five trading day period
ending on the Exercise Date. For the purposes of this Warrant, “Closing Price”
means the closing sale price of one share of Common Stock, as reported by
Bloomberg; or


(2)    if the Common Stock is not traded on a national securities exchange, the
Fair Market Value shall be deemed to be the average of the closing bid prices
price over the ten (10) Trading Day period ending on the Exercise Date; or


(3)    if neither (1) nor (2) is applicable, the Fair Market Value shall be at
the commercially reasonable price per share which the Company could obtain on
the Exercise Date from a willing buyer (not a current employee or director) for
shares of Common Stock sold by the Company, from authorized but unissued shares,
as determined in good faith by the Company’s Board of Directors.


For illustration purposes only, if this Warrant entitles the Holder the right to
purchase 100,000 Warrant Shares and the Holder were to exercise this Warrant for
50,000 Warrant Shares at a time when the Warrant Price per share was $1.00 and
the Fair Market Value of each share of Common Stock was $2.00 on the Exercise
Date, as applicable, the cashless exercise calculation would be as follows:


X = 50,000 ($2.00-$1.00)
2.00


X = 25,000


Therefore, the number of Warrant Shares to be issued to the Holder after giving
effect to the cashless exercise would be 25,000 Warrant Shares and the Company
would issue the Holder a new Warrant to purchase 50,000 Warrant Shares,
reflecting the portion of this Warrant not exercised by the Holder. For purposes
of Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), and to the extent permitted thereby, it is intended,
understood and acknowledged that the Warrant Shares issued in the cashless
exercise transaction described pursuant to Section 1(d) shall be deemed to have
been acquired by the Holder, and the holding period for the shares of Warrant
Shares shall be deemed to have commenced, on the date of the Holder’s
acquisition of the Warrant.



        

--------------------------------------------------------------------------------




(e)    In lieu of issuance of a fractional share upon any exercise hereunder,
the Company will issue an additional whole share in lieu of that fractional
share.






(f)    Except as provided in Section 4 hereof, the Company shall pay any and all
documentary stamp or similar issue or transfer taxes payable in respect of the
issue or delivery of Warrant Shares on exercise of this Warrant.


(g)     The Company will not close its stockholder books or records in any
manner which prevents the timely exercise of this Warrant, pursuant to the terms
hereof.


2.    Disposition of Warrant Shares and Warrant.


(a)    The Holder hereby acknowledges that: (i) this Warrant and any Warrant
Shares purchased pursuant hereto have not been registered (A) under the
Securities Act of 1933 (the “Act”) on the ground that the issuance of this
Warrant is exempt from registration under Section 4(2) of the Act as not
involving any public offering, or (B) under any applicable state securities law;
and (ii) that the Company’s reliance on the registration exemption under Section
4(2) of the Act and exemptions under applicable state securities laws is
predicated in part on the representations hereby made to the Company by the
Holder. The Holder represents and warrants that it is acquiring this Warrant and
will acquire Warrant Shares for investment for its own account, with no present
intention of dividing its participation with others or reselling or otherwise
distributing this Warrant or Warrant Shares.


(b)    The Holder hereby agrees that it will not sell, transfer, pledge,
hypothecate or otherwise dispose of (collectively, “Transfer”) all or any part
of this Warrant and/or Warrant Shares unless and until either (i) such Transfer
has been registered under the Act or (ii) it shall have first obtained an
opinion, reasonably satisfactory to counsel for the Company, of counsel
(competent in securities matters, selected by the Holder and reasonably
satisfactory to the Company) to the effect that the proposed Transfer may be
made without registration under the Act.
(c)    If, at the time of issuance of Warrant Shares, no registration statement
is in effect with respect to the issuance of such shares under applicable
provisions of the Act, the Company may, at its election, require that any stock
certificate evidencing Warrant Shares shall bear legends reading substantially
as follows:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER OF THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED
UNDER THE ACT.”


In addition, so long as the foregoing legend may remain on any stock certificate
evidencing Warrant Shares, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.


3.    Reservation of Shares.


The Company hereby agrees that at all times there shall be reserved for issuance
upon the exercise of this Warrant such number of shares of the Common Stock as
shall be required for issuance upon exercise of this Warrant. The Company
further agrees that all Warrant Shares will be duly authorized and will, upon
issuance and payment of the Warrant Price therefor, be validly issued, fully
paid and non‑assessable, free from all taxes, liens, charges and encumbrances
with respect to the issuance thereof, other than taxes, if any, in respect of
any transfer occurring contemporaneously with such issuance and other than
transfer restrictions imposed by federal and state securities laws.


Except and to the extent as waived or consented to in writing by the Holder, the
Company shall not by any action, including, without limitation, amending its
certificate or articles of incorporation or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the

        

--------------------------------------------------------------------------------




carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant. Without limiting the generality of the foregoing, the Company will (a)
not increase the par value of any Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value, (b)
take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant, and (c) use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant.


Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Warrant Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.


4.    Exchange, Transfer or Assignment of Warrant.


Subject to Section 2, this Warrant is exchangeable, without expense, at the
option of the Holder, upon presentation and surrender of the original hereof to
the Company or at the office of its stock transfer agent, if any, for other
Warrants of the Company (“Warrants”) of different denominations, entitling the
Holder or Holders thereof to purchase in the aggregate the same number of
Warrant Shares purchasable hereunder. Subject to Section 2, upon surrender of
this Warrant to the Company or at the office of its stock transfer agent, if
any, with the Assignment Form attached hereto as Exhibit B (the “Assignment
Form”) duly executed and funds sufficient to pay any transfer tax, the Company
shall, without charge, execute and deliver a new Warrant in the name of the
assignee named in the Assignment Form and this Warrant shall promptly be
canceled. Subject to Section 2, this Warrant may be divided or combined with
other Warrants that carry the same rights upon presentation of the original
hereof at the office of the Company or at the office of its stock transfer
agent, if any, together with a written notice specifying the names and
denominations in which new Warrants are to be issued and signed by the Holder
hereof.


5.    Capital Adjustments.


This Warrant is subject to the following further provisions:


(a)    Recapitalization, Reclassification and Succession. If any
recapitalization of the Company or reclassification of its Common Stock or any
merger or consolidation of the Company into or with a corporation or other
business entity, or the sale or transfer of all or substantially all of the
Company’s assets or of any successor corporation’s assets to any other
corporation or business entity (any such corporation or other business entity
being included within the meaning of the term “successor corporation”) shall be
effected, at any time while this Warrant remains outstanding and unexpired, then
as a condition of such recapitalization, reclassification, merger,
consolidation, sale or transfer, lawful and adequate provision shall be made
whereby the Holder of this Warrant thereafter shall have the right to receive
upon the exercise hereof as provided in Section 1 and in lieu of the Warrant
Shares immediately theretofore issuable upon the exercise of this Warrant, such
shares of capital stock, securities or other property as may be issued or
payable with respect to or in exchange for the number of outstanding shares of
Common Stock equal to the number of Warrant Shares immediately theretofore
issuable upon the exercise of this Warrant had such recapitalization,
reclassification, merger, consolidation, sale or transfer not taken place, and
in each such case, the terms of this Warrant shall be applicable to the shares
of stock or other securities or property receivable upon the exercise of this
Warrant after such consummation.


(b)    Subdivision or Combination of Shares. If the Company at any time while
this Warrant remains outstanding and unexpired shall subdivide or combine its
Common Stock, the number of Warrant Shares purchasable upon exercise of this
Warrant shall be proportionately adjusted.


(c)    Stock Dividends and Distributions. If the Company at any time while this
Warrant is outstanding and unexpired shall issue or pay the holders of its
Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then the number of Warrant Shares purchasable
upon exercise of this Warrant shall be adjusted to the number of shares of
Common

        

--------------------------------------------------------------------------------




Stock that Holder would have owned immediately following such action had this
Warrant been exercised immediately prior thereto.
(d)    Price Adjustments. Whenever the number of Warrant Shares purchasable upon
exercise of this Warrant is adjusted pursuant to Sections 5(a), 5(b) or 5(c),
the then applicable Warrant Price shall be proportionately adjusted.


(e)    Certain Shares Excluded. The number of shares of Common Stock outstanding
at any given time for purposes of the adjustments set forth in this Section 5
shall exclude any shares then directly or indirectly held in the treasury of the
Company.


(f)    Deferral and Cumulation of De Minimis Adjustments. The Company shall not
be required to make any adjustment pursuant to this Section 5 if the amount of
such adjustment would be less than one percent (1%) of the Warrant Price in
effect immediately before the event that would otherwise have given rise to such
adjustment. In such case, however, any adjustment that would otherwise have been
required to be made shall be made at the time of and together with the next
subsequent adjustment which, together with any adjustment or adjustments so
carried forward, shall amount to not less than one percent (1%) of the Warrant
Price in effect immediately before the event giving rise to such next subsequent
adjustment. All calculations under this Section 5 shall be made to the nearest
cent or to the nearest one-hundredth of a share, as the case may be, but in no
event shall the Company be obligated to issue fractional Warrant Shares or
fractional portions of any securities upon the exercise of the Warrant.


(g)    Duration of Adjustment. Following each computation or readjustment as
provided in this Section 5, the new adjusted Warrant Price and number of Warrant
Shares purchasable upon exercise of this Warrant shall remain in effect until a
further computation or readjustment thereof is required.


6.    Notice to Holders.


(a)
Notice of Record Date. In case:



(i)    the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend (other than a
cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;


(ii)    of any capital reorganization of the Company, any reclassification of
the capital stock of the Company, any consolidation with or merger of the
Company into another corporation, or any conveyance of all or substantially all
of the assets of the Company to another corporation; or


(iii)    of any voluntary dissolution, liquidation or winding-up of the Company;


then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up. Such notice shall
be mailed at least ten (10) calendar days prior to the record date therein
specified, or if no record date shall have been specified therein, at least ten
(10) days prior to such specified date.




(b)    Certificate of Adjustment. Whenever any adjustment shall be made pursuant
to Section 5 hereof, the Company shall promptly provide the Holder with prompt
written notice, signed and certified by its Chairman, Chief Executive Officer,
President or a Vice President, setting forth in reasonable detail the event
requiring the adjustment,

        

--------------------------------------------------------------------------------




the amount of the adjustment, the method by which such adjustment was calculated
and the Warrant Price and number of Warrant Shares purchasable upon exercise of
this Warrant after giving effect to such adjustment.


7. FINRA Lock-Up Restriction.


The Holder of this Warrant hereby agrees that in accordance with FINRA Rule
5110(g)(1), he or it will not, for a period of 720 days immediately following
the date of effectiveness of the prospectus supplement or commencement of sales
of the public offering, directly or indirectly, sell, transfer, assign, pledge,
or hypothecate the Warrants or the Warrant Shares, or take any action that would
cause the Warrants or the Warrant Shares to be the subject of any hedging, short
sale, derivative, put, or call transaction that would result in the effective
economic disposition by any person of the Warrants or the Warrant Shares, except
as provided in paragraph (g)(2) of FINRA Rule 5110.


8.    Loss, Theft, Destruction or Mutilation.


Upon receipt by the Company of evidence satisfactory to it, in the exercise of
its reasonable discretion, of the ownership and the loss, theft, destruction or
mutilation of this Warrant and upon delivery of an indemnity reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation thereof, the Company will execute and deliver in lieu thereof,
without expense to the Holder, a new Warrant of like tenor dated the date
hereof; provided, that, the case of mutilation, no indemnity shall be required
if this Warrant in identifiable form is surrendered to the Company for
cancellation.


9.    Warrant Holder Not a Stockholder.


The Holder of this Warrant, as such, shall not be entitled by reason of this
Warrant to any rights whatsoever as a stockholder of the Company, including but
not limited to notice, voting or dividend rights. No provision hereof, in the
absence of any affirmative action by Holder to exercise this Warrant to purchase
Warrant Shares, and no enumeration herein of the rights or privileges of Holder,
shall give rise to any liability of Holder for the purchase price of any Common
Stock or as a stockholder of the Company, whether such liability is asserted by
the Company or by creditors of the Company.


10.    Registration Rights.


Notwithstanding any other agreement between the Company, Taglich Brothers, Inc.
and the Holder, the Holder shall have no registration rights with respect to
this Warrant and the Warrant Shares issuable upon exercise hereof.


11.    Notices.


Any notice provided for in this Warrant must be in writing and must be (i)
personally delivered, mailed by first class mail (postage prepaid and return
receipt requested), or sent by reputable overnight courier service (charges
prepaid) to the recipient at the address below indicated, and (ii) sent by email
(in PDF) to the Company and the Company’s counsel at the email addresses set
forth below:


If to the Company:
BG Staffing, Inc.
5850 Granite Parkway, Suite 730
Plano, TX 75024
Attention: Mr. Michael A. Rutledge, Chief Financial Officer and Secretary
abaker@bgstaffing.com
mrutledge@bgstaffing.com


With a copy to:
Norton Rose Fulbright
2200 Ross Avenue, Suite 2800



        

--------------------------------------------------------------------------------




Dallas, Texas 75201-2784
Attn: Bill Bowers, Esq.
bill.bowers@nortonrosefulbright.com
brandon.byrne@nortonrosefulbright.com


If to the Holder:
To the address of such Holder set forth on the books and records of the Company,


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Warrant will be deemed to have been given (a) if personally
delivered, upon such delivery, (b) if mailed, five days after deposit in the
U.S. mail, (c) if sent by reputable overnight courier service, one business day
after such services acknowledges receipt of the notice, or (d) if sent by email,
on the date such email is sent.


12.    Choice of Law.


This Warrant is issued under and shall for all purposes be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to its conflicts of law rules.


13.    Submission to Jurisdiction.


EACH OF THE HOLDER AND THE COMPANY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, OR, IF
JURISDICTION IN SUCH COURT IS LACKING, THE SUPREME COURT OF THE STATE OF NEW
YORK, NEW YORK COUNTY, IN RESPECT OF ANY DISPUTE OR MATTER ARISING OUT OF OR
CONNECTED WITH THIS WARRANT. EACH OF THE HOLDER AND THE COMPANY ALSO AGREE NOT
TO BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT IN
ANY OTHER COURT. EACH OF THE PARTIES WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO
THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND,
SURETY, OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT
THERETO.


14.    Warrant Register.


The Company shall register this Warrant, upon records to be maintained by the
Company for that purpose, in the name of the record Holder hereof from time to
time. The Company may deem and treat the registered Holder of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, and the Company shall
not be affected by any notice to the contrary, except any assignment, division,
combination or other transfer of the Warrant effected in accordance with the
provisions of this Warrant.


15.    Miscellaneous.


(a)    Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.


(b)    Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and
the successors and permitted assigns of Holder. The provisions of this Warrant
are intended to be for the benefit of all Holders from time to time of this
Warrant and shall be enforceable by any such Holder.


(c)    Amendment. This Warrant and the obligations of the Company and the rights
of the Holder under this Warrant may be amended, waived, discharged or
terminated (either generally or in a particular instance, either

        

--------------------------------------------------------------------------------




retroactively or prospectively and either for a specified period of time or
indefinitely) with the written consent of the Company and the Holder. This
Warrant may not be changed, waived, discharged or terminated orally but only by
a signed statement in writing.


(d)    Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Warrant.


(e)    No Third-Party Beneficiaries. This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.


(f)    Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.


[Remainder of page intentionally left blank]





































































        

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by a duly authorized officer, as of this ___
day of May, 2015.
 





BG STAFFING, INC.


By: _______________
Michael A. Rutledge
Chief Financial Officer and Secretary




ACCEPTED AND AGREED:




___________________________
Name of Holder



































































        

--------------------------------------------------------------------------------









        

--------------------------------------------------------------------------------






EXHIBIT A


EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK


BG STAFFING, INC.


The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of BG Staffing, Inc., a
Delaware corporation (the “Company”), evidenced by Amended and Restated Warrant
to Purchase Common Stock dated May______2015 (the “Warrant”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant.


1.    Form of Warrant Price. The Holder intends that payment of the Warrant
Price shall be made as:
 
 
______
a. “Cash Exercise” with respect to _________________ Warrant Shares; and/or

2.    Payment of Warrant Price. In the event that the Holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the Holder shall pay the Warrant Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.
 
 
______
                b. “Cashless Exercise” with respect to _______________ Warrant
Shares.
 
 



3.    Delivery of Warrant Shares. The Company shall deliver to Holder, or its
designee or agent as specified below, __________ Warrant Shares in accordance
with the terms of the Warrant. Delivery shall be made to Holder, or for its
benefit, to the following address:


_______________________


_______________________


_______________________


_______________________


4.    Fractional Shares. In lieu of receipt of a fractional share of Common
Stock, the undersigned will receive either an additional whole share of Common
Stock or cash in lieu thereof upon the basis of the Warrant Price then in
effect.


Date: _______________ __, ______


Name of Registered Holder: _____________________________


By:                    _______________
Name:
Title:







        

--------------------------------------------------------------------------------




 




EXHIBIT B
ASSIGNMENT FORM


BG Staffing, Inc.
5850 Granite Parkway, Suite 730
Plano, Texas 75024
Attention: Mr. L. Allen Baker, Jr., President and Chief Executive Officer


FOR VALUE RECEIVED,                          hereby sells, assigns and transfers
unto
(Please print assignee’s name, address and Social Security/Tax Identification
Number)


________________________________________________


________________________________________________


________________________________________________


the right to purchase ____________ shares of common stock, par value $0.01 per
share, of BG Staffing, Inc., a Delaware corporation (the “Company”), represented
by this Warrant to the extent of shares as to which such right is exercisable
and does hereby irrevocably constitute and appoint ____________________________,
Attorney, to transfer the same on the books of the Company with full power of
substitution in the premises.
 
 
 
Dated: _______________
__________________________________________ 
PRINT WARRANT HOLDER NAME
 
 
 
__________________________________________ 
Name:
Title:
 
Witness: _____________________________
 











 

        